                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 1 of 53
In the District Court of the United States of America
Original Jurisdiction, Original Venue, Original Law Form
                                                                                                                      ...1r.:-c:1r.r.:
                                                                                                                          I I    ,_,,_
Private Side in Plenary Equity
In Camera                                                                                                                    ?:
Case#_ _ _ _ _ _ _ _ _ _ __                                                       2019 FEB - 8                         i.!
                                                                                                                       1I    •
                                                                                                                                             11
                                                                                                                                           • "1'



                                                                                   •\    •
                                                                                                ft~ -rp ·,··r "nuR-1
                                                                                                • \.,; f •    '   J          .....
Under, and out of, the authority of absolute necessity.
                                                                                  DI ~·,'         I""
                                                                                        -.•.• ·'"·' ..1   I   ('. l
                                                                                                              __., 1.                C!"
                                                                                                                              ,.....,~ ,


Sean Alan Welenc                                                    '3: tC)wze-Cf~ 001- £tv1~
35 Perry Road
Orange, MA [01364]
Real-man with arms and legs, Living Soul in fact, Secured Party in fact, Real-Party-in-Interest in fact, Holder-in-
Due-Course in fact, Granter in fact, Bailor in fact, Administrator in fact, Creditor in fact, Custodian in fact,
Executor in fact, Beneficiary in fact.
V
STATE OF MASSACHUSETTS aka/dba State of Massachusetts aka/dba UNKNOWN, foreign entity, trustee, any
and all derivatives, appellations, identifiers, numbers and their combinations, letters and their combinations,
abbreviations, idem sonans and/or all other legal, financial and managerial forms and formats of any nature,
shape, cause and kind, and any and all variations and combinations thereof, any and all corporate, military,
commercial, civil, political, social, ecclesiastical and other entities of any nature, shape, cause, kind, form and
format, and any and all variations and combinations thereof, any and all creations and liabilities by, of,
through and from of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind,
form and format, and any and all variations and combinations thereof, any and all capacities, characters,
conditions, status, standings, jurisdictions, venues and law forms of any nature, shape, cause, kind, form and
format, and any and all variations and combinations thereof, any and all agents, assigns, successors, principals,
beneficiaries, employees, officers, contractors, franchisees, licensees, members, et cetera, of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all trusts,
structures, hierarchies, systems, networks, regimes and any and all other limits and constructs of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all of the
aforementioned both known and unknown, any and all of the aforementioned both perceived and
unperceived, and any and all variations and combinations of the aforementioned, without limitation, private
for profit entities providing quasi-governmental and other goods and services purporting to be lawful
government, also referred to as defendant.




Page 1 of 54
                                                                  Certified true, accurate and complete _ _l _ _
                                                                                                                                               > ,,;
                    Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 2 of 53
By, under and through Plenary Immunity and Indemnity, Without Prej udice, Without Recourse

By, under and through the absolute authority of Necessity and Emergency

Notice to Agent is Notice to Principal, Notice to Principal is Notice to Agent

Judicial and Other Notice, Cognizance and Action Necessary and Required based upon the following, to wit:

There exists no explicit authority within Article three, section two of the Constitution for the United States of America c1819 for
an altering of due process and the procedures thereof as practiced for millennia by man under the absolute authority of the
Doctrine of Customs, which was acknowledged by the alleged Congress in their purported "An Act to establish the Judicial Courts
of the United States" at section 32. By, under and pursuant to the Doctrine of Delegated Authority a delegated authority cannot
in turn be delegated. Therefore, Rules Enabling Act (ch. 651, Pub.L. 73-415, 48 Stat. 1064, enacted June 19, 1934, 28
U.S.C. § 2072} and any acts emanating therefrom, thereof and thereto was/were null and void at the moment of inception, not
voidable. To attempt to enforce it upon those that do not consent to it is an act of an overthrowing the Constitution for the
United States of America c1819, by, through and under which you as a Justice and/or Judge may possess and exercise authority at
all.

The UNITED STATES DISTRICT COURT you are currently proclaiming to operate as, and under, along with registered businesses at
each same business address also shows operations of HONORABLE FIRST MIDDLE LAST names, and derivatives thereof, in
operation as well, has zero Constitutional foundation. This to a normal man would mean that these entities are masquerading as
a Government operation with full intent to defraud at minimum, as well as sanctioning crimes such as kidnapping and unlawful
imprisonment with no absolute right to do so. Add on top of that a system of extortion, especially considering that the alleged
CONGRESS appropriates funds for your operations.

The FEDERAL RULES OF CIVIL PROCEDURE are self-evident evidence that, by its own admission therein, all Jurisdictions permitted
under Article 3 section 2 of the Constitution for the United States of America c1819 are blended into one form . The mere fact that
the COURTS continue to proclaim that men need to follow these so-called rules shows full intention to defraud, as well as a
conspiracy to overthrow the Republican form of government sanctioned by the People in 1819.

Consent is hereby explicitly removed by my-self as I refuse to aid and abet in the acts you appear to be attempting to bring to
reality. If you persist in such acts I would be forced, pursuant to Misprision of Felony, to make the same known to the Judge
Advocate General by, under and pursuant to International Treaties which clearly grant the authority to correct the situation.

The cover page of my interface with you clearly denotes that it is in the character, capacity, condition, status and standing of a
District Court of the United States of America by, under and pursuant to the Constitution for the United States of America c1819
and the Original Jurisdiction, Venue and Law Form thereof. It also shows my characters, capacities, conditions, status and
standing and explicitly denotes the same. Constructions [of written instruments] are to be made liberally, on account of the
simplicity of the laity, [ or common people,] in order that the thing [ or subject-matter] may rather have effect than perish, [ or
become void.] Co. Litt. 36a; Broom, Max. 540.

Govern yourself accordingly.

Any and all documents, papers, writings, digital data, tangible mediums and tangible items made and executed by the
Undersigned are hereby restated in their entirety, and incorporated herein, as if set forth in full as an integral part of these
matters and Creation Wide Public Record for all of Creation to rely upon;

Any and all digital data discs and/or other tangible mediums and items, whether filed now or in the future, are hereby restated in
their entirety, and incorporated herein, as if set forth in full as an integral part of these matters and Creation-Wide Public Record
for all of Creation to rely upon;

Page 2 of 54
                                                                                 Certified true, accurate and complete    _S
                                                                                                                           _vJ
                                                                                                                            ___
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 3 of 53
The Undersigned does hereby give present, past and future notice of corrections of any manual and/or automated filing systems
and procedures which alter, or attempt to alter, unlawfully or not, my Real-man, Living Soul, Beneficiary capacities, conditions,
characters, status, standings and/or my Lawful Jurisdiction, Venue and Law Form, without limitation, ab initio, nunc pro tune, in
perpetuity, without recourse, without prejudice;

The Undersigned does hereby give present, past and future notifications of corrections of any manual and/or automated filing
systems and procedures which alter, or attempt to alter, unlawfully or not, the defendants and/or their status, standings,
capacities, characters, cond itions in any way, shape, form and/or facet, without limitation, ab initio, nunc pro tune, in perpetuity,
without recourse;

Any omission of any possible issue, matter, right, defense, process and/or procedure, or any other term of art describing,
demonstrating and/or utilized to mean the same, is explicitly reserved.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

The Undersigned is not a guarantor, acceptor, accommodating party, debtor, surety or any other term of art describing,
demonstrating and/or utilized to mean the same, to and/or for anything Creation-Wide, by the explicit notice.

The Undersigned reserves the right to amend, enhance and/or delete from this document and writing at any time and any place
the need arises, by explicit reservation.

The Undersigned reserves the right to define all words and letter combinations contained herein; and further, reserves the right
to interpret and construct the intent thereof, will full finality, by explicit reservation.

The Undersigned does hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing is true,
accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and ability, so help me
Creator.

The Undersigned, under full liability and complete transparency, does hereby knowingly, willingly, intelligently and intentionally
Affirm, Declare, Proclaim and Publish that this set of documents and tangible mediums are hereby absolutely and duly affirmed,
authorized, declared, stated, made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized,
re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected,
protected and secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse,
without prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the
Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become affixed
hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February, in the Vear of our Creator two thousand nineteen.

NON-TRANSFERABLE

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator, Creditor,
Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and exercised, without
limitation, without prejudice, without recourse.

Page 3 of 54
                                                                              Certified true, accurate and complete _ )__       W
                                                                                                                                __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 4 of 53
                                                Declaratory Judgment(s)

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.

I, Sean Alan Welenc, being of plenary capacity, character, condition, standing, status and responsibility, sui juris, under
full liability and complete transparency, do by these Presents, Aver, Affirm, Declare, Notice, Proclaim and Publish the
following, to wit:

I, Sean Alan Welenc, deny that the defendant(s) possess document(s), paper(s), digital data, tangible medium(s) and/or
other tangible item(s), in the care, custody and control thereof, and further deny that any and all exist at all, which
would demonstrate and prove Sean Alan Welenc, a Real-man, Living Soul, is a knowing, willingly, intentional and
intelligent party and/or signatory to any social, public, civil, quasi-public, political, private, commercial, ecclesiastical,
military, universal and/or other compact, agreement, covenant, contract, et cetera, and any and all combinations and
variations of the aforementioned, which can be demonstrated to operate to confer any actual and factual controlling,
insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial, social, civil, corporate,
international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military, beneficial,
admiralty/maritime, statutory, pecuniary, managerial, regulatory and/or any and all other interest, share, title,
authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and format, and any and all
variations and combinations ofthe aforementioned, without limitation, in and/or over my physical, spirit and/or soul
being(s) and representation(s) thereof, of any nature, kind, cause, shape, form and format, and any and all variations
and combinations thereof, without limitation, my cestui que vie trust, estate, any and all other trusts and constructs,
and any and all sub and/or constructive trusts and constructs thereof, any and all thereto, therefrom, therewith and
thereof Sean Alan Welenc, without limitation, any and all property and assets of any nature, kind, and form, and my
share, as a Real-Man, Living Soul, of the Creator's Creation, without limitation, in any nature, way, cause and/or kind to
the benefit of the defaulted and dishonored defendant(s).




Page 4 of 54
                                                                         Certified true, accurate and complete
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 5 of 53
                                                      Remedy/ Relief

Declaratory Judgment(s) consisting of the following facts and truths, to wit:

The defendant(s) possess absolutely no document(s), paper(s), digital data, tangible medium(s), and/or tangible item(s),
nor did any ever exist, which demonstrate and prove that Sean Alan Welenc, a Real-man, Living Soul, is/was a willing,
knowing, intelligent and intentional party and/or signatory to any social, public, private, commercial, ecclesiastical,
military, universal and/or other compact, agreement, covenant, contract, et cetera, any and all combinations and
variations of the aforementioned, which can be demonstrated to operate to confer any actual and factual controlling,
insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial, social, civil, corporate,
international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military, beneficial,
admiralty/maritime, statutory, pecuniary, managerial, regulatory and/or any and all other interest, share, title,
authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and format, and any and all
possible variations and combinations of all of the aforementioned, without limitation, in and/or over my physical, spirit
and soul being(s) and representation(s) thereof, of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, without limitations, my cestui q ue vie trust, estate, any and all other trusts and
constructs, and any and all sub and/or constructive trusts and constructs thereof, any and all thereto, therefrom,
therewith and thereof Sean Alan Welenc, without limitation, any and all property and assets of any nature, kind, and
form, and my share, as Real-man, Living Soul, of the Creator's Creation, without limitation, in any way, nature, cause,
kind, shape, form and format to the benefit of the defaulted and dishonored defendants.

Further, being as such, none of the defendants have, possess nor can exercise and/or utilize authority and/or
jurisdiction, et cetera, of any nature, cause, kind, form and format, and any and all variations and combinations thereof,
without limitation, over and/or against the Real-man, Living Soul, Sean Alan Welenc, at any place and at any time within
the Creator's Creation, ab initio, nunc pro tune, in perpetuity.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by explicit
reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.

I, Sean Alan Welenc, do he reby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing
is true, accurate and comp lete, the truth, whole truth and nothing but the truth, to the best of my knowledge and
ability, so help me Creator.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and Publish
that this document and tangible med ium is hereby absolutely and duly affirmed, authorized, declared, stated, made,
issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re -stated, re-
issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and
secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse, without
prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the
Laws of the Creator, under the Laws of Creation .

Page 5 of 54
                                                                         Certified true, accurate and complete     _5__0
                                                                                                                       __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 6 of 53
Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February, in the Year of my Lord Jesus Christ two thousand nineteen.

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exercised, without limitation, without prejudice, without recourse.




Page 6 of 54
                                                                      Certified true, accurate and complete   _s;_cJ
                                                                                                                  ___
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 7 of 53
                                                       Authorities

Genesis 1:26 - And God said, Let us make man in our image, after our likeness: and let them have dominion over the fish
of the sea, and over the fowl of the air, and over the cattle, and over all the earth, and over every creeping thing that
creepeth upon the earth.
Genesis 1:28 - And God blessed them, and God said unto them, be fruitful, and multiply, and replenish the earth, and
subdue it: and have dominion over the fish of the sea, and over the fowl of the air, and over every living thing that
moveth upon the earth.
Genesis 2:7 -And the Lord God formed man of the dust of the ground, and breathed into his nostrils the breath of life;
and man became a Living Soul;
Genesis 2:24 - Therefore shall a man leave his father and his mother, and shall cleave unto his wife: and they shall be
one flesh .

Exodus 3:14 - And God said unto Moses, I AM THAT I AM; and he said, Thus shalt thou say unto the Children of Israel, I
AM hath sent me unto you .
Exodus 6:2-3 - And God spake unto Moses, and said unto him, I am the Lord;
And I appeared unto Abraham, unto Isaac, and unto Jacob, by the name of God Almighty, but by my name Jehovah was I
not known to them .

Psalm 36 :9 - For with thee is the foundation of life: in thy light shall we see light.
Psalms 82:6 - I have said, Ye are gods; and all of you are children of the most High.
Psalm 83:18 - That men may know that thou, whose name alone is Jehovah, art the most High over all the earth .

2 Timothy 2:3-4 - Thou therefore endure hardness, as a good soldier of Jesus Christ.
No man that warreth entangleth himself with the affairs of this life; that he may please Him who hath chosen him to be
a soldier.

St. John 8:32 - And ye shall know the truth, and the truth shall make you free.
St. John 8:44 - Ye are of your father the devil, and the lusts of your father ye will do. He was a murderer from the
beginning, and abode not in the truth, because there is no truth in him . When he speaketh a lie, he speaketh of his own :
for he is a liar, and the father of it.
St. John 8:58 -Jesus said unto them verily, verily, I say unto you, before Abraham was, I AM .

Ezekiel 44:24 -And in controversy they shall stand in judgment; and they shall judge it according to my judgments; and
thy shall keep my laws and my statutes in all mine assemblies; and they shall hallow my sabbaths.
Judges 17:6 - In those days there was king in Israel, but every man did that which was right in his own eyes.

I Corinthians 3:16-17 - Know ye not that ye are the temple of God, and that the Spirit of God dwelleth in you?
If any man shall defile the temple of God, him shall God destroy; for the temple of God is holy, which temple ye are .
I Corinthians 6:1-10 - Dare any of you, having a matter against another, go to law before the unjust, and not before the
saints?
Do ye not know that the saints shall judge the world? and if the world shall be judged by you, are ye unworthy to judge
the smallest matters?
Know ye not that we shall judge angels? how much more things that pertain to th is life?
If then ye have judgments of things pertaining to this life, set them to judge who are least esteemed in the church .
I speak to your shame. Is it so, that there is not a wise man among you? no, not one that shall be able to judge between
his brethren?
But brother goeth to law with brother, and that before the unbelievers.

Page 7 of 54
                                                                      Certified true, accurate and complete    s<AJ
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 8 of 53
Now therefore there is utterly a fault among you, because ye go to law one with another. Why do ye not rather take
wrong? why do ye not rather suffer yourselves to be defrauded?
Nay, ye do wrong, and defraud, and that your brethren.
Know ye not that the unrighteous shall not inherit the kingdom of God? Be not deceived: neither fornicators, nor
idolaters, nor adulterers, nor effeminate, nor abusers of themselves with mankind,
Nor thieves, nor covetous, nor drunkards, nor revilers, nor extortioners, shall inherit the kingdom of God.
I Corinthians 6:17 - But he that is joined unto the Lord is one spirit.
I Corinthians 6:19-20-What? Know ye not that your body is the temple of the Holy Ghost which is in you, which ye have
of God, and ye are not your own?
For ye are bought with a price: Therefore glorify God in your body, and in your spirit, which are God's.
I Corinthians 15:45 -And so it is written, the first man Adam was made a Living Soul; The last Adam was made a
quickening spirit.

Acts 5:29 -Then Peter and the other apostles answered and said, we ought to obey God rather than men .
Acts 10:34-35 - Then Peter opened his mouth, and said, of a truth I perceive that God is no respecter of persons: But in
every nation he that feareth him, and worketh righteousness, is accepted with him.
Acts 22:28 -And the chief captain answered, with a great sum obtained I this freedom; And Paul said, But I was
freeborn.

Romans 8:14-17 - For as many as are led by the Spirit of God, they are the sons of God.
For ye have not received the Spirit of adoption, whereby we cry, Abba, Father.
The Spirit itself beareth witness with our spirit, that we are the children of God:
And if children, then heirs; heirs of God and joint-heirs with Christ; if so be that we suffer with him, that we may also be
glorified together.
Romans 12:1-2 - I beseech you therefore, brethren, by the mercies of God, that ye present your bodies a living sacrifice,
holy, acceptable unto God, which is your reasonable service.
And be not conformed to this world : but be ye transformed by the renewing of your mind, that ye may prove what is
that good, and acceptable, and perfect, will of God.
Romans 13:8-10 - Owe no man anything, but to love one another: for he that loveth another hath fulfilled the law.
For this, Thou shalt not commit adultery, Thou shalt not kill, Thou shalt not covet, Thou shalt not steal, Thou shalt not
bear false witness, Thou shalt not covet; and if there be any other commandment, it is briefly comprehended in this
saying, namely, Thou shalt love thy neighbor as thyself. Love worketh no ill to his neighbor: therefore love is the fulfilling
of the law.

Ephesians 2:2 - Wherein in time past ye walked according to the course of this world, according to the prince of the
power of the air, the spirit that now worketh in the children of disobedience:
Ephesians 2:18-19 - For through Him we both have access by one Spirit unto the Father.
Now therefore ye are no more strangers and foreigners, but fellow citizens with the saints, and of the household of God.
Ephesians 3:6 - That the Gentiles should be fellow heirs, and of the same body, and partakers of his promise in Christ by
the gospel:
Ephesians 4:6 - One God and Father of All, who is above all, and through all, and in you all.
Ephesians 4:14-That we henceforth be no more children, tossed to and fro; and carried about with every wind of
doctrine, by the sleight of men, and cunning craftiness, whereby they lie in wait to deceive.

James 2:8 - If ye fulfil the royal law according to the scripture, thou shalt love thy neighbor as thyself, ye do well.
James 4:4 - Ye adulterers and adultresses, know ye not that the friendship of the world is enmity with God? Whosoever
therefore will be a friend of the world is the enemy of God?
James 4:12 - There is one lawgiver, who is able to save and to destroy: who art thou that judgest another?

Page 8 of 54
                                                                                                                    >vl
                                                                        Certified true, accurate and complete _ _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 9 of 53
James 5:12 - But above all things, my brethren, swear not, neither by Heaven, neither by the earth, neither by any other
oath: but let your yea by yea; and your nay, nay; lest ye fall into condemnation .

St. Luke 6:31-And as ye would that men should do to you, do ye to them likewise.
St. Luke 16:13 - No servant can serve two masters: for either he will hate the one, and love the other, or else he will
hold to the one, and despise the other; Ye cannot serve God and mammon.
St . Luke 19:8 -And Zacchaeus stood, and said unto the Lord: Behold, Lord, the half of my goods I give to the poor; and if
I have taken anything from any man by false accusation, I restore him fourfold .

Galatians 3:26-29 - For ye are all the children of God by faith in Jesus Christ.
For as many of you as have been baptized into Christ have put on Christ;
There is neither Jew nor Greek, there is neither bond nor free, there is neither male nor female, for ye are all one in
Christ Jesus.
And if ye be Christ's, then are ye Abraham's seed, and heirs according to the promise.
Galatians 4:6-7 -And because ye are sons, God hath sent forth the Spirit of His Son into your hearts, crying, Abba,
Father.
Wherefore thou art no more a servant, but a son; and if a son, then an Heir of God through Christ.
Galatians 5:1 - Stand fast therefore in the liberty wherewith Christ hath made us free, and be not entangled again with
the yoke of bondage .
Galatians 5:14 - For all the law is fulfilled in one word, even in this; Thou shalt love thy neighbors as thyself.

I Thessalonians 4:6 -That no man go beyond and defraud his brother in any matter: because that the Lord is the
avenger of all such, as we also have forewarned you and testified .

I John 3:1-2 - Behold, what manner of love the Father hath bestowed upon us, that we should be called the sons of God :
therefore the world knoweth us not, because it knew Him not.
Beloved, now are we the sons of God, and it doth not yet appear what we shall be: but we know that, when He shall
appear, we shall be like Him; for we shall see Him as He is.
I John 2:15 - Love not the world, neither the things that are in the world . If any man love the world, the love of the
Father is not in him.
I John 3:23-24 -And this is his commandment, That we should believe on the name of his Son Jesus Christ, and love one
another, as he gave us commandment.
And he that keepeth His Commandments dwelleth in Him, and He in him. And hereby we know that He abideth in us, by
the Spirit which He hath given us.
I John 4:7-8 - Beloved, let us love one another: for love is of God; and every one that loveth is born of God, and knoweth
God. He that loveth not knoweth not God, for God is love.
I John 4:12-13 - No man hath seen God at any time. If we love one another, God dwelleth in us, and His love is perfected
in us. Hereby know we that we dwell in Him, and He in us, because He hath given us of His Spirit.
I John 4:16 -And we have known and believed the love that God hath to us. God is love; and he that dwelleth in love
dwelleth in God, and God in him.

II Corinthians 3:17 - Now the Lord is that Spirit: and where the Spirit of the Lord is, there is liberty.
II Corinthians 5:20 - Now then we are ambassadors for Christ, as though God did beseech you by us: we pray you in
Christ's stead , be ye reconciled to God.
II Corinthians 6:16 - And what agreement hath the temple of God with idols? for ye are the temple of the living God; as
God hath said, I will dwell in them, and walk in them; and I will be their God, and they shall be my people .
II Corinthians 6:18 - And will be a Father unto you, and ye shall be my sons and daughters, saith the Lord Almighty.


Page 9 of 54
                                                                                                                t vJ
                                                                      Certified true, accurate and complete _ _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 10 of 53
II Corinthians 13:1 - This is the third time I am coming to you. In the mouth of two or three witnesses shall every word be
established.

Matthew 5:34-37 - But I say unto you, Swear not at all; neither by heaven; for it is God's throne:
Nor by the earth; for it is his footstool: neither by Jerusalem; for it is the city of the great King.
Neither shalt thou swear by thy head, because thou canst not make one hair white or black.
But let your communication be, Yea, yea; Nay, nay: for whatsoever is more than these cometh of evil.
Matthew 7:1-2 - Judge not, that ye be not judged.
For with what judgment ye judge, ye shall be judged: and with what measure ye mete, it shall be measured to you again .
Matthew 19:4-6 - And he answered and said unto them, Have ye not read, that he which made them at the beginning
made them male and female,
And said, For this cause shall a man leave father and mother, and shall cleave to his wife : and they twain shall be one
flesh?
Wherefore they are no more twain, but one flesh . What therefore God hath joined together, let not man put asunder.

Hebrews 13:4 - Marriage is honourable in all, and the bed undefiled: but whoremongers and adulterers God will judge .

Proverbs 1:22 - How long, ye simple ones, will ye love simplicity? and the scorners delight in their scorning, and fools
hate knowledge?
Proverbs 11:15 - He that is surety for a stranger shall smart for it: and he that hateth suretiship is sure.
Proverbs 18:22 - Who so findeth a wife findeth a good thing, and obtaineth favour of the LORD.

Mark 10:7 - For this cause shall a man leave his father and mother, and cleave to his wife;
Mark 10:8 - And they twain shall be one flesh: so then they are no more twain, but one flesh .
Mark 10:9 - What therefore God hath joined together, let not man put asunder.

Colossians 1:16 - For by him were all things created, that are in heaven, and that are in earth, visible and invisible,
whether they be thrones, or dominions, or principalities, or powers: all things were created by him, and for him :
Colossians 3:25 - But he that doeth wrong shall receive for the wrong which he hath done: and there is no respect of
persons.

I Timothy 1:8-10 - But we know that the law is good, if a man use it lawfully;
Knowing this, that the law is not made for a righteous man, but for the lawless and disobedient, for the ungodly and for
sinners, for unholy and profane, for murderers of fathers and murderers of mothers, for manslayers,
For whoremongers, for them that defile themselves with mankind, for menstealers, for liars, for perjured persons, and if
there be any other thing that is contrary to sound doctrine;
1 Timothy 6:15 - Which in his times he shall shew, who is the blessed and only Potentate, the King of kings, and Lord of
lords;

Leviticus 24:20 - Breach for breach, eye for eye, tooth for tooth: as he hath caused a blemish in a man, so shall it be done
to him again.

Titus 3:7-9 - That being justified by his grace, we should be made heirs according to the hope of eternal life.
This is a faithful saying, and these things I will that thou affirm constantly, that they which have believed in God might be
careful to maintain good works. These things are good and profitable unto men.
But avoid foolish questions, and genealogies, and contentions, and strivings about the law; for they are unprofitable and
vain .


Page 10 of 54
                                                                                                                    5W
                                                                        Certified true, accurate and complete _ _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 11 of 53
Ecclesiastes 5:8 - If thou seest the oppression of the poor, and violent perverting of judgment and justice in a province,
marvel not at the matter: for he that is higher than the highest regardeth; and there be higher than they.
Ecclesiastes 12:13 - Let us hear the conclusion of the whole matter: Fear God, and keep his commandments: for
this is the whole duty of man .

The entire compilation of words and letter combinations commonly known as the Holy Bible KING JAMES version is
hereby restated in its entirety, and incorporated herein, as if set forth in full with plenary force, affect and effect.
Things do not change their ownership when captured by pirates and robbers.
Expect from others the same treatment that they receive from you .
Absolute power in all things lawful.
An accessory does not lead, but follows his principal.
External actions show the secret intentions.
An action is the right of prosecuting to judgment that which is one's due.
Acts indicate the intention.
An act done without my consent is not my act.
An admiralty court has no j urisdiction over those questions which are determined by the common law.
It is the duty of justices to administer justice to everyone seeking it from him .
Equity acts upon the person .
Equity supplies defects.
Equity remedies errors.
Equity is the correction of law, when too general, in the part in which it is defective.
Equity is a kind of perfect reason which interprets and amends the written law; comprehended in no code, but con -
sistent with reason alone.
Equity assists ignorance, but not carelessness.
Jurisdiction is not confounded by equity.
Equ ity will not assist unless the occasion renders it necessary.
Equity does not regard the form and circumstance, but rather the substance of the act.
Equity is the daughter of truth, and the sister of goodness and justice
Equity desires by all means to arrive at the truth.
Equity desires the spoiled, the deceived, and the ruined , above all things, to have restitution.
What is just and right is the law of laws.
He who affirms, not he who denies, must bear the burden of proof.
He who affirms must prove .
To conceal is one thing, to be silent another.
He who alleges contradictory- things is not to be heard .
An ambiguous answer shall be construed against him who offers it.
An argument from authority is very strong in law.
The laws permit the taking arms against the armed.
A twisting of language is unworthy of a judge .
He is guilty of barratry who for money barters justice.
It is the duty of a good judge to order judgment to be executed without delay.
A good judge decides according to justice and right, and prefers equity to strict law.
Necessary good is not good beyond the bounds of necessity.
Causes of dower, life, liberty, revenue, are among the favorable things in law.
The cause of the Church is equal to public causes; and for the best of reasons, it is the cause of religion .
Cease to reign, if you do not wish to adjudicate.
A charter concerning a thing not in existence avails not.
Those who sin secretly are punished more severely than those who sin openly.

Page 11 of 54                                                                                                      cvJ
                                                                                                                7 ___
                                                                        Certified true, accurate and complete _ _
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 12 of 53
A college or incorporated body can only exist by consent of the sovere ign .
No man should derive any benefit from his own wrong.
An agreement avails no one unless he is a party or privy to it.
The law never permits anything contrary to truth.
A contract should be understood according to the intention of the parties, expressed in words.
A convention of private persons cannot affect public right.
The crime of treason exceeds all other crimes as to its punishment.
A human body is not susceptible of appraisement.
Gross negligence is equivalent to fraud .
Where the proofs of facts are present, what need is there of words?
Time runs against the slothful and those who neglect their rights.
There may be damage without injury-
As to the proper name it is not to be regarded, where it errs not in substance; because names are changeable, but things
are immutable.
Every man's house should be a perfectly safe refuge .
Laws assist the deceived, not the deceiving.
A delegated power cannot be delegated.
A delegate cannot delegate.
The power derived cannot be greater than that from which it is derived .
Delays in law are odious.
By fraud or dole a contract perishes.
A deceiver deals in generalities.
Deceit and fraud shall excuse or benefit no man.
Deceit and fraud should always be remedied .
Wrongful intention is presumed against one engaged in an unlawful act.
To everyone his house is his surest refuge; or, every man 's house is his castle.
The law gives no more than is demanded.
Right cannot die.
The effect follows the cause.
The proof lies upon him who affirms, not upon him who denies.
Specification of one thing is an exclusion of the rest.
In the same way in which anything is constituted, it may be destroyed .
Equity suffers not a right without a remedy.
An error which is not resisted is approved.
To refer errors to their principals is to refute them .
Violence may also put on the mask of the law.
The meeting of the minds of two or more in an agreement makes a contract.
From a wrong no contract can arise.
He who derives advantage from anyone should bear that person's obligations.
There is no plea against an action which entirely destroys the plea .
A foreigner has no lands, but only his personal effects, and life, and liberty.
Facts are more powerful than words.
An action of a judge, which relates not to his office, is of no force .
No proof is incumbent upon him who denies a fact .
False in one thing, false in all things.
Things favorably considered in law are, the treasury, dower, life, and liberty.
Felony is implied in every treason .
Let justice be done though the heavens fall.

Page 12 of 54                                                                                                  c;0
                                                                     Certified true, accurate and complete _ _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 13 of 53
Fiction yields to truth; where there is truth fiction of law does not exist.
Fraud binds, but does not dissolve, perjury.
It is a fraud to conceal a fraud .
Fraud and deceit should benefit no one.
Fraud and justice never dwell together.
Fraud lies hidden in general expressions.
Fraud is most hateful to law.
He who offends against the law seeks in vain the help of the law.
Man is a term of nature; person, of the civil law.
Ignorance of those things which one is bound to know does not excuse.
Ignorance of the law excuses no one; for all are presumed to know those things to which all consent.
That which is not otherwise lawful, necessity makes lawful, and necessity makes a privilege which supersedes law.
Impunity invites to greater crimes.
No one may come into court with unclean hands.
In things obvious there is no room for conjecture .
In agreements the rule is to regard the intention of the contracting parties rather than their words.
In criminal cases the silence of a person present presumes consent; in civil cases sometimes that of the person absent,
and even ignorant where his interest lies, does the same .
In favor of life, liberty, and innocence, all things are to be presumed .
In a legal fiction equity always exists.
He truly acts fraudulently who, observing the letter of the law, eludes its spirit .
In law all things are always judged from their present condition .
In criminal matters, the intention is regarded, not the event.
In all contracts whether named or not, an exchange is understood .
Equity is to be regarded in all things, but particularly in law.
In presence of the major the minor power ceases.
In a doubtful case the negative, rather than the affirmative, is to be understood .
One may do with his own as he pleases, if he does not invade the rights of others.
It is improper, unless the whole law be examined, to give judgment or advice upon a view of a single clause of it .
It is unlawful to judge of any part unless the whole sentence be exam ined .
The inclusion of one is the exclusion of another.
Infinity in law is reprehensible.
A man should not be benefited by his own wrong doing.
He is insane who, reason being thrown away, does everything with violence and rage .
A hidden intention is bad .
Among many things, you will even question laws and learned men .
Among equals no one is the more powerful.
The judge should decide according to the allegations and the proofs.
To a judge who exceeds his office no obedience is due.
It is the duty of a judge to decide according to the facts alleged and proved.
It is the duty of a judge to declare, not to make the law.
It is the duty of a judge to finish the work of each day within that day.
It is a decision to favo r those things that favor religion, though words be wanting.
The laws of nature are unchangeable.
Jurors ought to be neighbors, of sufficient estate, and free from suspicion .
By the law of nature, it is just that no one become more rich by the detriment and injury of another.
Civil law is that which each nation has established for itself.
Law is the science of the good and the just.

Page 13 of 54
                                                                      Certified true, accurate and complete __  S_✓
                                                                                                                  __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 14 of 53
Law is a rule of right, and whatever is contrary to the rule of right, is an injury.
Right and fraud never dwell together.
Natural right is that which has the same power among all men .
The law of nature is prope rly the dictate of right reason, by which we know what is dishonest and what is honest; what
should be done and what avoided .
It is not safe to obey him who has no right .
A public law cannot be changed by the agreement of private parties.
The form of taking an oath differs in words, yet agrees in meaning; for it ought to have this sense, that the Deity be
invoked.
An oath made among others should neither harm nor profit.
Justice ought to be unbought, because nothing is more hateful than venal justice; free, for justice should not shut out;
and quick, for delay is a sort of denial.
Justice is an excellent virtue, and pleasing to the Most High.
Justice should be denied to no one .
Justice is not to be denied, nor delayed.
Justice knows neither father nor mother; justice regards truth alone .
Where the law gives a thing, it gives a remedy to recover.
The law favors the life of & man .
Wilful negligence is equal to deceit.
Law favoreth honor and order.
Law favoreth justice and right.
Law favoreth life, liberty, and dower.
Law favoreth truth, faith, and certainty.
LAW HATETH WRONG .
The contract makes the law.
The law of God and the law of the land are all one .
Human laws are born, live, and die.
The laws of nature are perfect and immutable; but the condition of human law tends always to infinity, and there is
nothing in it that can continue perpetually.
Laws should bind those who make them .
Laws aid the vig ilant, not the negligent.
Laws imposed by the state fa iling, we must act by the law of nature .
Fictions arise from the law, and not the law from fictions.
The law delights in equity; it covets perfection; it is a rule of right.
The law always abhors delays.
An unjust law is not a law.
The law works harm to no one, and does no one an injury.
The law forces not to impossibilities.
The law does not require that which is apparent to the court to be verified .
The law is t he more praised when it is consonant to reason.
Law will always give a remedy.
The law always intends what is agreeable to reason .
The law regards the order of nature.
The law assists the ignorant.
The law speaks to all with one mouth.
Law assists the wakeful, not the sleeping.
Liberty is an inestimable th ing.
Liberty is the right to alienate or restrain one's own right.

Page 14 of 54                                                                                                    SW
                                                                      Certified true, accurate and complete _ _ _ __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 15 of 53
Liberty has no price .
Liberty is more favored than all things.
The civil laws reduce an ungrateful freeman to his original slavery; but the laws of England regard a mail once
manumitted as ever after free.
The body of a freeman does not admit of a valuation.
Everyone is free to ascertain for himself, or to have recourse to counsel.
Natural allegiance is restrained by no barriers, curbed by no bounds, compressed by no limits.
Long possession produces the right of possession, and takes away an action from the true owner.
Long time and long use, which exceeds the memory of man, suffices in law.
Speak as the ordinary people; think as the learned.
Great neglect is equivalent to fraud.
Evil deeds should not remain unpunished ; and impunity affords continual incitement to the delinquent.
The more common an evil is, the worse.
Things manifest need no proof.
A maxim is so called because its dignity is chiefest, and its authority the most certain, and because it is universally
approved by all.
Force and injury are chiefly contrary to peace.
It is better to suffer every wrong than to consent to wrong.
The term merchandise belongs to movable things only.
Men are not included under the name of merchandise.
He justly loses the benefit of the law who purposes to overturn the law itself.
He threatens the innocent who spares the guilty.
A minor cannot make oath .
Custom and agreement overrule law.
Monuments, which we call records, are the vestiges of truth and antiquity.
Delay is reproved by law.
A custom of the truest antiquity is to be retained .
We are ignorant of many things that would not be hidden from us if the readings of old authors were familiar to us.
Many things pertain not to human laws, but to divine jurisdiction.
Multiplicity and indistinctness produce confusion; and questions, the more simple they are, the more lucid .
Ten make a multitude .
A multitude of ignorant persons destroys a court.
Nature desires perfection; so does the law.
Where the Divinity is insulted the case is unpardonable.
That is necessary which cannot be otherwise.
Necessity makes that lawful which otherwise is not lawful.
Necessity gives a privilege with reference to private rights.
Necessity has no law.
Necessity is not restrained by law; since what otherwise is not lawful, necessity makes lawful.
Necessity defends what it compels.
Necessity overcomes the law; it breaks the chains of justice.
Denial cannot be proved.
No one may sue at law in the name of another.
No one does damage, unless he is doing what he has no right to do.
No one may be dragged from his own house.
No one should interfere in another's business- in nothing relating to him .
No one should be retained in partnership against his will.
No one should lose his property without his own act or negligence.

Page 15 of 54
                                                                                                                    Sw
                                                                        Certified true, accurate and complete _ _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 16 of 53
No one is beyond the law.
No one is relieved, or gains an advantage from his own proper deceit.
No one is held to act fraudulently who acts in exercise of his rights.
No man warring for God should be troubled by secular business.
No one can transfer to another a greater right than he has himself.
No one can do by another what he cannot do by himself.
No man can fill two offices, or two dignities.
One is not present unless he understands.
No one is bound to expose himself to misfortunes and dangers.
Nothing is so contrary to consent as force and fear.
Nothing wicked is to be presumed.
We can do nothing against truth.
Nothing which is against reason is lawful.
Nothing similar is identical.
Nothing is so consonant to natural equity, as that the same thing be dissolved by the same means by which it was
bound.
Nothing is so becoming to authority, as to live according to the law.
Nothing is useful or honorable that is contrary to law.
He who errs does not consent.
He who does not defend himself when present is considered as submitting.
Nothing is so consonant to natural equity, as that the same thing be dissolved by the same means by which it was
bound.
Nothing is so becoming to authority, as to live according to the law.
Nothing is useful or honorable that is contrary to law.
He who errs does not consent.
He who does not defend himself when present is considered as submitting.
There is no stronger link among men than an oath.
The affairs of the republic should not be delegated to improper persons.
It is not law but servitude to be held by what we have not CO!')sented to.
Names of things should be understood according to common usage, not according to the opinions of individuals.
You are not to do evil that good may come of it.
Not what is said, but what is done, is to be regarded.
It matters not what is known to the judge, if it be not known to him judicially.
It matters not if a revocation is made by word or deed .
Those who err are not considered as consenting.
He does not appear to have retained consent who has changed anything through the menaces of a party threatening.
It matters not what is known to the judge, if it be not known to him judicially.
It matters not if a revocation is made by word or deed.
Those who err are not considered as consenting.
He does not appear to have retained consent who has changed anything through the menaces of a party threatening .
There is no loss without a remedy.
No one shall obtain an advantage by his own wrong.
No one shall be called a principal felon except the party actually committing the felony, or the party present, aiding and
abetting in its commission .
No man can forfeit the right of another.
Every law has either been created by consent, or established by necessity, or confirmed by custom .
Every word sincerely spoken constitutes an obligation .
All men are either freemen or slaves.

Page 16 of 54
                                                                       Certified true, accurate and complete    ,)   W
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 17 of 53
All shall have liberty to renounce those things which have been established in their favor.
All things are to be presumed against a wrong doer.
All contracts made under a law, perish under a contrary law.
Every dishonorable contract is odious to the laws.
There is no disputing against or denying principles.
Every definition in law is dangerous, for there is but little that can not be overthrown.
Once a fraud, always a fraud.
A thing certain must be brought to judgment.
Laws should be short, that they may be more easily comprehended by the ignorant.
The best evidence of the matter will prevail.
The origin of a thing ought to be regarded .
Violence and injury- are especially contrary to peace .
Contracts which are not against law, and do not originate in fraud, are in all respects to be observed.
Agreements givto the contract.
That contracts which are made against law or against good morals, have no force, is a principle of undoubted law.
Mutual contracts bind either both parties, or neither one .
Unequal things ought not to be joined.
Word of mouth files away, things written remain .
By a contract something is permitted, which, without it, could not be admitted.
An equal has no power over an equal.
Like things unite with like.
Crimes against nature are the most heinous.
He adds sin to sin who, when he commits an offense, joins the protection of a defense.
Let one perish, rather than all.
They are perjured, who, preserving the words of an oath, deceive the ears of those who receive it.
It is a perpetual law that no human or positive law can be perpetual.
The law is opposed to perpetuities.
Plain truths need not to be proved.
Let full and speedy justice be done to the parties.
Several persons cannot each have, at the same time, an equal right to the same thing.
Politics are to be adapted to the laws, and not the laws to politics.
Possession is a good title where no better title appears.
A power is to be strictly interpreted .
Supreme power can dissolve, but cannot bind itself.
The presence of the body cures error in the name.
There is no doubt that the rights of others cannot be prejudiced by private agreement.
AN agreement of private individuals cannot derogate from public law.
One privileged person cannot plead his privilege against another privileged person .
Proofs ought to be evident, that is, clear and easily understood.
Things which are taken from enemies immediately become the property ofthe captors.
Things which hold the place of accessories are extinguished when the principal things are destroyed.
Words spoken to one end, should not be perverted to another.
Things which are done between others, ought not to injure a person, but may benefit him .
Things which are forbidden in the nature of things are confirmed by no law.
Things which afford a ground of action, if raised within a certain time, may be pleaded at any time, by way of exception .
Every jurisdiction has its own limits.
To investigate is the way to know what things are really true.
He who reaps the advantage, must also bear the disadvantage.

Page 17 of 54
                                                                       Certified true, accurate and complete   ~>
                                                                                                                . ._w__' _
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 18 of 53
Let him who accuses be of clear fame, and not criminal.
He who acquires for himse lf, acquires for his heirs.
He who gives an end gives the means necessary to that end.
He who overthrows the cause, overthrows the future consequence.
He who commits fraud, acts in vain.
He who has jurisdiction to loosen, has jurisdiction to bind.
He who uses his own right harms no one .
He who acts badly, hates the light.
He who commands, is held to have done the thing himself.
He who proves most, recovers most.
He who does not blame, approves.
He who does not freely speak truth, is a betrayer of the truth.
He who does not prevent what he can prevent, is considered as doing the thing.
He who does not forbid when he can forbid, commands.
He who does not repel a wrong when he can, occasions it.
He who spares the guilty punishes the innocent.
He who does anything through another, is regarded as doing it himself.
He who first offends causes the strife .
They who seek a reason for everything, subvert reason .
He who is once bad is presumed to be always bad in the same degree.
He who experiences the benefit ought to bear the burden .
He who is silent appears to consent.
That which is not valid at the beginning, improves not by lapse of time.
All men are equal as far as the natural law is concerned .
What otherwise is good and just, if it be sought by force and fraud , becomes bad and unjust.
What I approve I do not reject.
What otherwise was not lawful, necessity makes lawful.
What appears clearly, need not be proved.
What appears to the court needs not the help of w itnesses.
What is done contrary to law is regarded as not done.
That which is of necessity, is never introduced except when necessary.
What is inconvenient or contrary to reason is not allowed in law.
What is necessary is lawfu l.
What is done without counsel, we revoke upon consideration.
Time cannot render valid an act void in its origin .
What is mine cannot be taken away without my consent.
What necessity compels, it justifies
That which does not appear, does not exist.
That which is not good in its principal, will not be good as to accessories or consequences.
That which is ours cannot be lost or transferred to another without our own act, or our own fault .
That which belongs to no one is by natural reason, given to the occupant.
What I cannot do by myself, I cannot do by another.
What is first is true; and what is first in time is best in law.
Let everyone employ himse lf in what he knows.
Where choice is once made it cannot be disapproved any longer.
What is understood, is not wanting.
That person should be chosen who best understands, and is willing and able to perform the duty of the office .
In whatever manner a thing is constituted, in the same manner it is dissolved .

Page 18 of 54
                                                                     Certified true, accurate and complete
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 19 of 53
When the interpretation between liberty and slavery is doubtful, the decision must be in favor of liberty.
Things taken in war go to the state .
Ratification is equal to a command.
Reason is the formal cause of custom .
Reason is a ray of divine light.
Reason in law is perfect equity.
Reason is not confined to any place.
Records are the traces of antiquity and of truth.
We must have recourse to what is extraordinary when what is ordinary fails .
To restore, is to give back nothing but what was taken .
The property in a thing deposited, and the possession thereof, remains in the depositor.
A mandate of an thing is vo id.
Of things relating to each other, one being known, the other is known.
Remedies for rights are ever favorably extended.
Every one is the manager and disposer of his own affairs.
Things done between strangers ought not to injure those who are not parties to them .
Matters adjudged in a cause do not prejudice those who were not parties to it.
A thing is private which is not common .
A thing sacred admits of no valuation.
Reservation and protest do not create a right, but protect a right.
The right of the grantor be ing extinguished, the right granted is extinguished .
When the right of the giver becomes void, the right of the receiver ceases.
Let the principal answer.
The answer of one witness shall not be heard at all.
A traitor is punished, that one may die lest all perish.
Rights never die .
A sacrilegious person transcends the cupidity and wickedness of all other robbers.
In many counselors there is safety.
Equal knowledge on both sides makes the contracting parties equal.
A wrong is not done to one who knows and wills it.
You ought to know with whom you contract.
The presumption is always in favor of the one who denies.
He who does not prohibit the intervention of another in bis behalf, is supposed to authorize it.
The male sex always includes the female.
A sentence passed by one who is not a judge should not harm any one.
Power should follow justice, not precede it.
Slavery is an institution by the law of nations, by which a man is subjected to a foreign master, contrary to nature.
If any one of certain required forms be wanting, when equity requires, it will be aided.
If there be no inference which leads to a different result, words are to be understood according to their proper meaning,
not in a grammatical, but in a popular and ordinary sense .
Silence shows consent .
Laws are silent amidst arms.
The hope of impunity holds out a continual temptation to crime .
An affirmative statute does not take from the common law.
Remove the foundation, the work falls.
The greatest charity is to do justice to individuals, and at any time whenever it may be necessary.
The higher the law, the greater the injury. The higher the law, the higher the punishment.
Suppression of the truth is equal to the expression of the false .

Page 19 of 54
                                                                      Certified true, accurate and complete
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 20 of 53
Suppression of the truth equals the suggestion of the false.
Supreme power can dissolve itself.
Evidences are to be weighed, not numbered.
The law favors a thing which is of necessity.
The law favors works of charity, right, and truth; and abhors fraud, covin, and uncertainties which obscure the truth,
contrarieties, delays, unnecessary circumstances, and such like.
The owner of property is not divested of his title by a larceny of it.
Things grounded upon an ill and void beginning cannot have a good perfection.
Things of a higher nature determine things of a lower nature.
Three things needful and pertaining to every deed are, writing, sealing, and delivery.
A title is the just right of possessing that which is our own.
Tort is contrary to the law.
Where transgression is multiplied, let the infliction of punishment be increased .
Three or more form a corporation.
Trusts survive.
When an ordinary remedy ceases to be of service, recourse must be had to an extraordinary one .
Where there is culpability, there ought the punishment to be undergone.
Where there is a right, there is a remedy.
Where there is no authority to enforce, there is no necessity to obey.
Where there is no manifest injustice, the judges are to be considered as honest men, and their judgment as truth .
Where there is an injury, there a loss follows .
One ought not to take advantage of his own wrong.
One person can scarcely supply the places of two.
The answer of one witness shall not be heard at all.
Every obligation is dissolved in the same manner in which it is contracted.
Usury Is odious in law.
He is hot considered to consent, who obeys the orders of his father or master.
Plain truths need not be proved .
Words should be regarded, not the speaker.
Where there is no ambiguity, words stand as written.
The truth of the description removes the error of the name.
Truth fears nothing but concealment.
The truth of the name removes the error of description.
Truth which is not sufficiently defended, is oppressed .
He who does not speak the truth freely, is a traitor to the truth.
The laws serve the vigilant, and not those who sleep.
It is lawful to repel force by force; but let it be done with the moderation of blameless defense; not to take revenge, but
to repel injury.
Words spoken vanish; words written remain .
When an agreement is reduced to writing, all previous treaties are resolved into that.
When the law gives anything, it gives a remedy for the same.
Wife cannot be produced a witness for or against her husband, for they are two souls in one flesh.




Page 20 of 54
                                                                       Certified true, accurate and complete
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 21 of 53

Declaration, Notice and Will and Word of truth, facts and negative averment, ab initio, nunc pro tune, in
perpetuity, all an integral part of these instant matters and Creation-Wide Public Record.

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.

I, Sean Alan Welenc, sui juris, under full liability and complete transparency, being of plenary capacity,
character, condition, status, standing and responsibility, under the penalty of false witness, under the Laws of
the Creator, under the Laws of Creation, do by these Presents, knowingly, willingly, intelligently and
intentionally Affirm, Declare, Proclaim and Publish that this document is hereby absolutely and duly affirmed,
authorized, declared, stated, made, issued, certified, confirmed, ratified, verified, executed, noticed, re-
affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and
re-noticed, absolutely and duly perfected, protected and secured in their entirety for all of Creation to rely
upon, without limitation, in perpetuity, without recourse, without prejudice. The truths, facts and negative
averments are as follows, to wit:

- I deny that written documents change their meaning or intent over time;

- I deny that I have ever been taken before a lawful and Original Contracts compliant "judge" and/or "justice"
at any time and any place;

- I deny that I have ever been taken into a lawful and Original Contracts compliant "court" and/or "tribunal" at
any place and any time;

- I deny that I have ever had a meaningful, lawful and Original Contracts compliant hearing, or other
procedure, at any place and any time;

- I deny that I have ever been afforded any Original Contracts compliant explanation of the nature and cause
of the alleged action prior to, and after, my children(s) unlawful military/commercial detention and
confinement;

- I deny that any and all facets of any and all jurisdictions, venues and law forms were ever lawfully and
factually proven, effectuated, maintained and exercised by, under and pursuant to the Original Contracts;

- I deny that any and all facets of any and all jurisdictions, venues and law forms were/are lawfully and
factually proven, effectuated, maintained and exercised by, under and pursuant to the Original Contracts;

- I deny that I am unconscious;

- I deny that I am incompetent;

- I deny that I am a "person" as defined by any code, rule, act, law, statute, rule, regulation, et cetera at any
time and/or any place;
Page 21 of 54
                                                                   Certified true, accurate and complete
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 22 of 53
- I deny that there is any Original Contract's authority for "case law, opinions" or any other type and form of
control and/or alteration of Law by any purported COURT, TRIBUNAL, JUDGE and/or JUSTICE, et cetera;

- I deny that I am an artificial entity created under the former laws of the former THE UNITED STATES OF
AMERICA, the former STATE OF MASSACHUSETTS, former DISTRICT OF COLUMBIA, or any former territory,
commonwealth or possession of the aforementioned or of a foreign state or country or any and all local,
national and international equivalents, public and private;

- I deny that I am an officer, agent, shareholder, franchisee, fiduciary agent, resident and/or inhabitant of any
of the aforementioned, nor am I domiciled in any fictional entity, without limitation;

- I deny that I am a vessel documented under former CHAPTER 121 of former TITLE 46 USC, or a vessel
numbered as provided in former CHAPTER 123 of former TITLE 46 USC;

- I deny that I am an enemy of the former THE UNITED STATES OF AMERICA, former STATE OF
MASSACHUSETTS, or any other capacity, condition, character, status, standing and fictional entity created
under the former laws of THE UNITED STATES OF AMERICA, any former STATE OF MASSACHUSETTS, former
DISTRICT OF COLUMBIA, or any former territory, commonwealth and possession of the aforementioned, or a
foreign state, country and any and all local, national and international equivalents of all of the
aforementioned, public and private;

- I deny that any assumption and/or presumption that I am any of the aforementioned or documentation
implying any of the above is the act or intention of myself, and any such presumption, assumption and
documentation is not fraudulent, illusionary and false representation of a matter of fact or kind of artifice
employed by a real-man or fictional entity to deceive another for self-serving purposes;

- I deny that I am affiliated with, or an enemy of, any public or private fictional entity, foreign or domestic;

- I declare that I am a neutral man;

- I deny that the former THE UNITED STATES OF AMERICA, former STATE OF MASSACHUSETTS and/or any
local, national and international equivalents have valid charters, as a matter of fact, in Law, at Law and
otherwise;

- I declare my given name at live birth on Soil is Sean Alan Grice, and the geographic location of Colorado
Springs, Colorado, are particularly unique to myself, although not affiliated with the former corporate,
military, commercial, ecclesiastical and other body politics near the same location, and it suffices as complete,
necessary and sufficient identification and evidencing my neutral standing [former 15 USC 1681h];

- I deny that I am a party and/or signatory to the former CONSTITUTION OF THE UNITED STATES and all
derivatives thereof;



Page 22 of 54
                                                                   Certified true, accurate and complete   N
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 23 of 53
- I deny that I am a party and/or signatory to the former CONSTITUTION OF MASSACHUSETTS and all
derivatives thereof;

- I deny that I am bound by any fictional entities formed by fellow men without my explicit, written consent;

- I deny that I am an artificial person/entity;

- I deny that I have lived all of my life under lawful emergency rule;

- I deny that there can be any limitation on myself in my private, sentient real man Living Soul Heir and
Beneficiary of the Creator capacity, character, condition, status and standing, absent causing actual and
factual harm to another real-man Living Soul;

- I deny that former THE UNITED STATES OF AMERICA, former STATE OF MASSACHUSETTS and any and all
local, national and international equivalents by incorporating did not lay down any sovereignty they may have
had and take on the character, capacity, condition, status and standing of a private person;

- The revocation and voiding of any and all signatures and/or autographs of myself, a Real-man, Living Soul
Heir and Beneficiary of the Creator, or that which I may administer, as pertaining to any and all former THE
UNITED STATES OF AMERICA and other local, national and international equivalents documents are hereby
absolutely, fully, unconditionally and perpetually acknowledged and accepted;

- I deny any purported police authorities are absolutely compliant with the Constitution for the United States
of America c1819 or the Constitution of Massachusetts;

- I deny the authority of the purported UNITED STATES CONGRESS to declare the real-men with hands and legs
of the United States of America as enemies of their own nation;

- I deny the purported STATE OF MASSACHUSETTS and its political subdivisions, instrumentalities, private for
profit subcontractors providing government services and purporting to be lawful government, and fictions of
law, et cetera are in absolute compliance to the Original Contracts, the Constitution for the United States of
America c1819 and the Constitution of Massachusetts;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for profit subcontractors providing governmental
services and purporting to be lawful government, and fictions of law, et cetera are in absolute compliance to
the Original Contracts, the Constitution for the United States of America c1819 and the Constitution of West
Virginia;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for profit subcontractors providing governmental
services and purporting to be lawful government, and fictions of law, et cetera are actually holding any
Constitutional Office or position of authority and right;
Page 23 of 54
                                                                   Certified true, accurate and complete   _5_cJ
                                                                                                              ___
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 24 of 53
- I deny the authority was granted to any creature of the mind, via the Constitution for the United States of
America c1819 or the Constitution of Massachusetts to rule over, or interfere, in the private lives and dealings
of real-men with hands and legs;

- I deny that private for profit subcontractors providing government services and purporting to be lawful
government are authorized by the Original Contracts, the Constitution for the United States of America c1819
and the Constitution of Massachusetts

- I deny the private for profit subcontractors providing government services and purporting to be lawful
government are in absolute compliance with the Constitution for the United States of America c1819 or the
Constitution of Massachusetts

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for-profit subcontractors providing government
services and purporting to be lawful government, and fictions of law, et cetera have taken, subscribed and
upheld a Lawful Oath to the Constitution for the United States of America c1819 and the Constitution of
Massachusetts

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for profit subcontractors providing government services
and purporting to be lawful government, and fictions of law, et cetera are operating and conducting business
absent fraud and deceit in their respective day to day operations and activities;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETS and
its political subdivisions, instrumentalities, private for profit subcontractors providing government services and
purporting to be lawful government, and fictions of law, et cetera have authority to aid and abet the
purported UNITED STATES CONGRESS in enforcing, and commercially benefitting from, Martial Rule and the
Laws of War of enemy combatants against real-men with hands and legs;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for profit subcontractors providing government services
and purporting to be lawful government, and fictions of law, et cetera are authorized to maintain and operate
military tribunals, military prisons and military police enforcement against real-men with hands and legs;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS
and its political subdivisions, instrumentalities, private for profit subcontractors providing government services
and purporting to be lawful government, and fictions of law, et cetera are authorized to own our children and
fellow real-men with hands and legs;

- I deny explicit authority was granted for any jurisdiction other than the unwritten common law and equity to
be implemented and utilized within the borders of the State of Massachusetts;


Page 24 of 54
                                                                 Certified true, accurate and complete _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 25 of 53
- I deny explicit malum prohibitum authority was given to operate, indict and/or interface with/against real-
men with hands and legs, not in service of government;

- I deny that there exists constitutional authority for the operation in bankruptcy and under martial rule or
martial law;

- I deny that there exists constitutional authority to ignore, hamper or violate the God-given right to expatriate
and repatriate to anything, whether fictional or reality, of our own freewill choice;

- I deny the Original Contract authority to pass, effectuate and utilize malum prohibitum authority, jurisdiction
and/or venue against a real-man Living Soul;

- I deny that I am utilizing the capacity, character, condition, status and/or standing of trustee, acceptor,
debtor, surety, enemy and/or any other term of art describing and/or utilized to mean the same;

- I deny that I have ever explicitly accepted, acknowledged and/or consented to the former military, corporate,
commercial, ecclesiastical and other capacities, characters, conditions, status, standings, jurisdictions, venues
and law forms of the former THE UNITED STATES OF AMERICA;

- I deny that the former THE UNITED STATES OF AMERICA has Original Contracts authority to interfere in a
private contract;

- I deny that any real-man and fiction of law has the right or authority to claim that they are my administrator,
granter, bailer, executor, custodian and/or guardian or any other term of art describing and/or utilized to
mean the same;

- I deny that I am lost at sea;

- I deny that I am dead;

- I deny that I am a corporation, association, trust or any other term of art describing and/or utilized to mean
the same;

- I deny that silence when there is a duty to speak is not fraud;

- I deny that the defendants have in personam, subject matter, territorial, political, social, civil or other types
and forms of jurisdictions, venue and law forms over Sean Alan Welenc, Baby Tyler Welenc, and Baby Liam
Welenc without my knowing, willing, intelligent and intentional election to submit;

- I deny that the real-men purporting to hold office or position within the defendants have valid, lawful oaths
and the necessary and valid, lawful bonds and insurances;




Page 25 of 54
                                                                    Certified true, accurate and complete   5 vJ
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 26 of 53

- I deny that the real-men purporting to hold office or position within the defendants, that violates the Original
Contracts, do retain lega l or lawful authority, jurisdiction, venue, law form and/or contract with or over my
real-man Living Soul;

- I deny that the defendants have Original Contracts authority to limit, alter, abridge and/or criminalize my
Creator granter rights, privileges, freedoms, immunities and/or properties at any place and any time;

- I deny that the defendants possess plenary title and/or plenary ownership rights to any soil;

- I deny that I have a lawful contract with the defendants;

- I deny that the defendants are solvent, civilly alive and possess sovereign character, condition, capacity,
status and standing;

- I deny that the defendants have Original Contracts authority to sue or prosecute in their own name or on
their own behalf;

- I deny that I have ever explicitly consented to any action;

- I deny that I am a knowing, willing, intelligent and intentional signatory to the Constitution for the United
States of America c1819 and/or State of Massachusetts equivalents, and any and all derivatives thereof
regardless of style;

- I deny that I am a knowing, willing, intelligent and intelligent party to the Constitution for the United States
of America c1819 and/or State of Massachusetts equivalents, and any and all derivatives thereof regardless of
style;

- I deny that I am a knowing, willing, intelligent and intentional signatory/party absent a valid
signature/autograph upon the contract, however styled;

- I deny that the Constitution for the United States of America c1819 and State of Massachusetts equivalents,
and any and all derivatives thereof regardless of style, is not a contract;

- I deny that the United States of America, State of Massachusetts and local equivalents are factually and
actually the same entities as UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents,
and any and all derivatives thereof regardless of style;

- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America
c1819, and State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the
aforementioned entities were granted explicit authority to operate and/or conduct business under any nature,
shape, cause, kind, form and format they so desire, i.e. corporate, commercial, military, political, ecclesiastical
and other capacities, characters, conditions, status, standings, jurisdictions, venues and law forms;



Page 26 of 54
                                                                   Certified true, accurate and complete   5ttJ
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 27 of 53

- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America
c1819 and State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the
aforementioned entities were granted explicit authority to alter and/or change jurisdictions, venues, law
forms, authorities, processes and procedures as specifically laid out therein;

- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America
c1819 and State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the
aforementioned entities were granted explicit authority to operate by, under and pursuant to emergency
powers, authorities, processes and procedures not in times of actual and factual civil unrest and/or foreign
invasion within the borders of the United States of America;

- I deny that the Judicial branch of the United States of America, State of Massachusetts and local equivalents
thereof, and any and all derivatives regardless of style, does have/has had explicit authority to legislate and
create "law" from the "bench" that in any nature, shape, cause, kind, form or format affects or effects any
man not a party to the controversy therein;

- I deny that I am/was intelligently, intentionally, knowingly and willingly placing myself upon the United States
of America, State of Massachusetts and local equivalents thereof, and any and all derivatives regardless of
style, in any and all interactions/matters in any and all places and any and all times;

- I deny that I am/have intelligently, intentionally, knowingly and willingly joined/joining ourselves to any and
all matters/interactions in any and all places and any and all times to the United States of America, State of
Massachusetts and local equivalents thereof, and any and all derivatives regardless of style;

- I deny that the United States of America, State of Massachusetts and local equivalents thereof, are actually
and factually the real-party-in-interest in any and all matters and/or interactions with the Undersigned;

- I deny that the Respondents do have explicit Constitutional authority to deviate from and/or violate the
Constitution for the United States of America c1819, State of Massachusetts equivalents, and any and all
derivatives regardless of style, at any time and any place;

- I deny that there exists explicit authority contained within the Constitution for the United States of America
c1819 for the Respondents to effectuate, implement, enforce and/or utilize inherent and/or implied
processes, procedures, authorities, jurisdictions, venues and/or law forms;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority,
standing, status, character, condition and capacity to seek any and/or all claims, remedies and/or relief, civil
and/or criminal, and other against myself and mine;




Page 27 of 54
                                                                  Certified true, accurate and complete   _Jl_t)
                                                                                                              __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 28 of 53

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority for
the implementation, exercise and/or enforcement of malum prohibitum jurisdiction against myself and mine;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority to
interfere and/or alter a private Contract between the Undersigned and the Creator of all that was, is and shall
be;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess Constitutional document(s},
paper(s}, digital data, tangible medium(s} and/or tangible item(s} in their care, custody and control thereof
which demonstrate and prove that the Undersigned are knowing, willing, intelligent and intentional party(ies}
and/or signatory(ies} to any social, public, civil, quasi-public, political, private, commercial, ecclesiastical,
military, universal and/or other compact, agreement, covenant, contract and any other terms of art
describing, demonstrating and/or utilized to mean the same, and any and all combinations and variations of
the aforementioned, which can be demonstrated to operate to confer any actual and factual controlling,
insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial, social, civil, corporate,
international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military,
beneficial, admiralty/maritime, statutory, pecuniary, managerial, regulatory and/or any and all other interest,
share, title, authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and
format, and any and all variations and combinations of the aforementioned, without limitation, in and/or over
my physical, natural, spirit and/or soul being(s} and representation(s} thereof, of any nature, kind, cause, kind,
form and format, and any and all variations and combinations thereof, without limitation, my cestui que vie
trust, estate, any and all other trusts and constructs, and any and all sub and/or constructive trusts and
constructs thereof, any and all thereto, thereof, therewith and therefrom myself, without limitation, any and
all property and assets of any nature, kind, form and format, and my share, as a Real-man, all that was, is and
shall be, without limitation, in any nature, way, cause and/or kind to the benefit of the Respondents' and their
Principal, United States of America, State of Massachusetts and Local equivalents, and any and all derivatives
thereof regardless of style;

- I deny that I am specifically named/identified in any UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, acts, codes,
statutes, rules, regulations, ordinances, et cetera;

- I deny that I have/had specific attachment/liability to any UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, acts, codes,
statutes, rules, regulations, ordinances, et cetera;




Page 28 of 54
                                                                     Certified true, accurate and complete   3   v.J
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 29 of 53

- I deny that the CONSTITUTION OF THE UNITED STATES, STATE OF MASSACHUSETTS equivalents, and any and
all derivatives thereof regardless of style, do by way of Lawful nexus operate upon myself;

- I deny that I am Lawfully bound by or to any institutions formed by my fellow man without my explicit
consent;

- I deny that the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents and any and
all derivatives thereof regardless of style, are real, and not imaginary and/or a fiction of law;

- I deny that the Respondents by and through the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS
and LOCAL equivalents, and any and all derivatives thereof regardless of style, are not imaginary creations and
fictions of law, and can Lawfully interface/interact with Living men;

- I deny that I can Lawfully be identified in all caps style by the Respondents, UNITED STATES OF AMERICA,
STATE OF MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, in
contradiction to a Lawfully given birth name;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are not foreign to myself;

- I deny that I have lived/am living under lawful emergency/military/commercial/other rule not in absolute
violation and breach of the Constitution for the United States of America c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, have legally and lawfully abridged the free-
will choice of the Undersigned by Constitutional "laws" brought into force by actual and factual states of
Constitutional and Lawfu l "national emergency" ;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are solvent and have plenary sovereign
capacity, character, condition, status and standing at any and all places and any and all times;

- I deny that the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and any and all derivatives thereof
regardless of style, are independent sovereign nations;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, have lawfully removed gold and silver from
backing the National currency;

- I deny there can be any limitation on the power and authority of myself in proper capacity, character,
condition, status and standing;




Page 29 of 54
                                                                   Certified true, accurate and complete   ___!_f/__
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 30 of 53

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, do issue Constitutional and lawful
documents, presentments, instruments or any other term of art describing, demonstrating and/or utilized to
mean the same, in any and all matters and any and all interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, do operate and/or have operated with
"clean hands" and in "good faith" in any and/or all matters and any and/or all interactions with myself and
mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, do effectuate and utilize and/or have
effectuated and utilized police powers and authorities by, under and through explicit authorities emanating
from the Constitution for the United States of America c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, do/have utilize(d) explicit Constitutional
authority to declare myself an enemy in and on my own land;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are in plenary compliance to/with the
Constitution for the United States of America c1819 in any and all matters and/or any and all interactions with
myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, and any and all employees, agents, assigns,
successors, contractors, et cetera thereof, are in plenary compliance to/with explicit provisions of the Law of
the Land aka Constitution for the United States of America c1819 at any and/or all times and any and/or all
places in any and/or all matters and any and/or all interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, and any and all employees, agents, assigns,
successors, contractors, et cetera thereof, are/have holding/held Constitutional Office and/or positions with
perfected title thereto, and are exercising/have exercised authorities and privileges therein in plenary
compliance to explicit provisions of the Law of the Land aka Constitution for the United States of America
c1819 at any and/or all places and any and/or all times in any and/or all matters and any and/or all
interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, do have/have had plenary authority by and



Page 30 of 54
                                                                    Certified true, accurate and complete   SLJ1I'
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 31 of 53
through the Constitution for the United States of America c1819 to rule over and interfere with the private
dealings and affairs of myself and mine;

- I deny that the capacities, characters, conditions, status and standing effectuated and utilized by the
Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any and
all derivatives thereof regardless of style, are/have been in plenary compliance with, and explicitly authorized
by, the Constitution for the United States of America ca c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, and any and all employees, agents, assigns,
successors, contractors, et cetera thereof, have taken lawful Oaths to the Constitution for the United States of
America c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, and any and all employees, agents, assigns,
successors, contractors, et cetera thereof, are operating and/or have operated by and through full disclosure
in any and/or all of their respective day to day matters concerning/affecting/effecting interactions with myself
and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to commercially benefit from the
utilization of the laws of occupation, laws of war and the EMERGENCY BANKING RELIEF ACT to the detriment
and injury of myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are/have been granted explicit authority
from the Constitution for the United States of America c1819 to maintain and operate commercial/military
courts, prisons and police for the use against, suppression of, and to the detriment of myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to claim ownership of, or liens against,
myself and/or any and all of my property and assets;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted expl icit
authority from the Constitution for the United States of America c1819 to alter and/or blend the jurisdictions
of Law, Equity and Admiralty/Maritime;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
Page 31 of 54                                                                                           [;   J
                                                                  Certified true, accurate and complete _ _ __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 32 of 53

authority from the Constitution for the United States of America c1819 to operate and utilize malum
prohibitum authority against myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to operate and utilize martial rule/law
against and over myself and mine without actual and factual proof of unwarranted civil unrest and/or foreign
invasion;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to ignore, hamper and/or violate my
right to expatriate;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to adhere to, and respect, legislation
from the bench;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are and/or have been granted explicit
authority from the Constitution for the United States of America c1819 to hinder and/or alter my Creator-
granted free-will choice of right to plenary Life, Liberty and Pursuit of Happiness;

- I deny that I am a fiction of law created by the Respondents, UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, and therefore
there is a nexus and thereby authority over myself;

- I deny that I am an officer, agent, shareholder, franchise or fiduciary agent, a resident of, inhabitant of or
domiciled in the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents;

- I deny that I am a vessel registered to the UNITED STATES OF AMERICA;

- I deny that I am an actual and factual enemy ofthe Respondents, UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, or any of its
creations and liabilities;

- I deny that the presumption that I am any of the aforementioned, or any documentation implying the same
absent a wet-ink signature/autograph, are Lawful and in explicit compliance to the Constitution for the United
States of America c1819, and are not fraudulent, illusionary, a false representation of a matter of fact or a kind
of artifice employed by the same for self-serving purposes;


Page 32 of 54
                                                                   Certified true, accurate and complete
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 33 of 53
- I deny that the Respondents Lawfully substantiated the validity, Constitutionality and accuracy of its
indictments, warrants, processes, procedures and other interactions, and/or otherwise;

- I deny that the Respondents can produce or have produced duly and Constitutionally sanctioned
public/private delegation of authority, and/or otherwise;

- I deny that the Respondents can produce or have produced duly signed and witnessed Constitutional "Oaths
of Office";

- I deny that the Respondents can produce or have produced any valid, lawful and Constitutional explicit and
written contracts or agreements bearing the bona fide autographs, signatures and/or acceptances and
acknowledgements of myself;

- I deny that the Respondents can produce or have produced lawful and Constitutional authority of the
UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and/or LOCAL equivalents/instrumentalities, and
any derivatives thereof regardless of style, to act against and/or interact with myself and mine;

- I deny that the Respondents can produce or have produced any explicit, lawful and Constitutional
basis/nexus upon which any claim regardless of form and/or format operates upon myself and mine;

- I deny that the Respondents do at any and/or all times and any and/or all places operate with, under and
pursuant to "good faith," "clean hands," and "fair business dealings" in any and/or all interactions;

- I deny that the Respondents can provide or do provide full disclosure at any and/or all times and any and/or
all places in any and/or all interactions;

- I deny that the Respondents do conduct or have conducted any and all commercial-criminal and other
cases/interactions by, under and through the principles, processes and procedures of ancient custom and
Constitutional American Jurisprudence and Law;

- I deny that the Respondents do act or have acted in a manner so as to not to cheat, hinder, delay, and/or
defraud myself in any manner and way regardless of type and form of interactions;

- I deny that the Respondents act or acted in a manner so as not to threaten, coerce and place physical and/or
psychological duress upon myself in any manner and way regardless of type and form of interaction;

- I deny that the Respondents do insure and prove or have insured and proved that any and/or all interactions
with, investigations of and/or gathering of any evidence against myself met a minimum of "good faith," "clean
hands," customs and Constitutional standards of due process, and further do factually and actually prove and
establish or have actually and factually proven and established all elements necessary and required by the
aforementioned to be actually and factually proven beyond any and/or all reasonable doubt as to a
Constitutional Public Law violation(s) regardless of venue;


Page 33 of 54
                                                                 Certified true, accurate and complete
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 34 of 53
- I deny that the Respondents lawfully and Constitutionally interacted with, arrested, indicted, convicted,
adjudged, sentenced, maintained custody and/or imprisoned myself in flagrant and willful violation of their
respective initial contract offer entitled and styled the Constitution for the United States of America c1819,
entered into by the Respondents knowingly, willingly, intelligently and intentionally and offered to myself
upon their respective filing of a sworn Oath;

- I deny that the Respondents have not dissolved their own claimed immunity and/or sovereignty claims and
defenses by, under and pursuant to their own actions and inactions via their respective interactions of any
nature, shape, cause, kind, form and format with myself;

- I declare that I have CLEAN HANDS in any and all matters to, for and against the defendants;

- I declare that the defendants and any and all local, national and international equivalents were artificial
persons, an abstraction and creature of the mind, and can only deal and interface with other artificial persons;

- I declare that I am a Real-man, a Living Soul, and a fellow citizen with the saints;

- I declare that I have claimed, reserved and exercised my Creator-given rights, privileges, freedoms,
immunities and properties at all places and all times;

- In all instances of the use of the letter combinations "Original Contract(s)" it shall mean the Constitution for
the United States of America c1819 and/or the Declaration of Independence c1776;

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by
explicit reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the
Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right
to interpret and construct the intent thereof, with plenary finality, by explicit reservation .

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my
knowledge and ability, so help me Creator.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim
and Publish that this document and tangible medium is hereby absolutely and duly affirmed, authorized,
declared, stated, made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-
authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed,
absolutely and duly perfected, protected and secured in their entirety for all of Creation to rely upon, without

Page 34 of 54
                                                                   Certified true, accurate and complete   Sq}
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 35 of 53
limitation, in perpetuity, without recourse, without prejudice, under the penalties of false witness, to the best
of my knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws of Creation .

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to
become affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February in the Year of my Lord Jesus Christ two thousand nineteen .

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Granter, Bailor,
Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
cla imed, reserved and exercised, without limitation, without prejudice, without recourse.




Page 35 of 54
                                                                                                        <;vJ
                                                                 Certified true, accurate and complete _ _ __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 36 of 53
                Notice and Declaration of Acceptance, Acknowledgement, Claim and Continuance

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.
Everyone is the manager and dispenser of his own affairs.
Many things pertain not to human laws but to divine jurisdiction .
In whatever manner a thing is constituted, in the same manner it is dissolved .
Plain truth need not be proved.
Words spoken vanish, words written remain .
The law favors a thing which is of necessity.
The voice of the people is the voice of God.

By these Presents, I, Sean Alan Welenc, sui juris, being of plenary capacity, character, condition, status, stand ing and
responsibility, Beneficiary in fact, Real-man, Living Soul, a created being, under full liability and complete transparency,
under the penalty of false witness, under the laws of the Creator, under the laws of Creation, do hereby Declare,
Proclaim and Publish the following, to wit:

Whereas, I, Sean Alan Welenc, a Real-man, Living Soul, a created being of all that was, all that is and all that shall be .

Whereas, I, Sean Alan Welenc, a Real-man, Living Soul, a created being of all that was, all that is and all that shall be, am
entitled to my legal, lawful, equitable, spiritual and any and all other right, interest, title and share of Creation.

Therefore, I, Sean Alan We lenc, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice my
claim, acceptance and acknowledgment of any and all which the Creator has bestowed upon myself at the moment of
my live Birth on Soil, and thereafter, of His Creation, at any and all places and any and all times for my exclusive use,
disposition, benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice .

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice my claim,
acceptance, acknowledgement and continuance of the plenary, complete and exclusive legal, lawful, equitable, spiritual,
universal, quantum and any and all other title, share, interest, right, immunity, ownership, control, et cetera, in any and
all natures, shapes, causes, kinds, forms and formats, and any and all variations and combinations thereof, of and in
Creation, without limitation, and will preserve, dispose and protect the same diligently and honorably, for my exclusive
use, disposition, benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice my claim,
acceptance, acknowledgment of what was formally referred to as "full rights, title, ownership, control and holder-in-
due-course" to any and all fictions of law and/or creatures of the mind relating to, pertaining to, relevant to and/or
emanating from myself and mine, referenced by various identifiers, abbreviations, numbers and their combinations,
letters and their combinations, derivatives, idem sonans, res identifier or any equivalent of the aforementioned and/or
any other legal, financial and managerial form and formats of any nature, shape, cause and kind, and any and all
combinations and variations thereof, most commonly referred to as SEAN ALAN WELENC and/or XXX-XX-XXXX, and in
any way, shape, form and format realized, effectuated and utilized in the course of life in Creation, all for my exclusive
use, benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice my claim,
acceptance, acknowledgement, continuing, effectuating and utilizing the Administrator, and other necessary, Status,
Conditions, Characters, Capacities and Standings, and the duties, responsibilities, authorities, rights, privileges and

Page 36 of 54
                                                                         Certified true, accurate and complete      5llJ
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 37 of 53
immunities thereof, diligently and honorably, to the best of my knowledge and ability, at all places and all times within
Creation, for my exclusive benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without
prejudice.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice that when acting
in the capacities, conditions, characters, status and/or standings of Administrator, and other necessary positions, I am
held personally harmless, never personally liable for the aforementioned at any place and any time within Creation,
nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by explicit
reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing
is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and
ability, so help me Creator.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and Publish
that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated, made,
issued, certified, confirmed, ratified, verified, executed, noticed, re -affirmed, re-authorized, re-declared, re-stated, re-
issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and
secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse, without
prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the
Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February in the Year of my Lord Jesus Christ two thousand nineteen.

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exercised, without limitation, without prejudice, without recourse.




Page 37 of 54
                                                                         Certified true, accurate and complete
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 38 of 53

                                Notice and Declaration of Cancellation and Revocation

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.

By these Presents, under full liability and complete transparency, sui juris, under the Laws of the Creator and the Laws of
Creation, out of, and under, the authority of absolute necessity, being of plenary capacity, character, condition,
standing, status and responsibility, I, Sean Alan Welenc, do Notice, Declare, Aver, Affirm, Proclaim and Publish the
following to wit:

That for fraud, non-disclosure of pertinent facts, lack of authority of the other signatory/party, no meeting of the minds,
duress, coercion, threats, lack of consideration and failure to provide the following, to wit: personal identification,
employee id number, valid bond and insurance, valid oath, accommodation agreement authorizing them to present and
represent the former UNITED STATES OF AMERICA and/or STATE OF MASSACHUSETTS production of the statute,
implementing regulation, state and federal register volume and page number stating I must comply without my consent
and authorizes jurisdiction over a Real-man, Living Soul, identifying their principal of law, I do hereby Declare, Notice,
Proclaim and Publish that any and all document(s), paper(s), agreement(s), contract(s), tangible medium(s) and/or
tangible item(s) of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, by and between Sean Alan Welenc and the former UNITED STATES OF AMERICA and/or STATE OF
MASSACHUSETTS are for the aforementioned causes, CANCELLED, EXTINGUISHED, VOIDED and DISCHARGED, without
dishonor, without limitation, ab initio, nunc pro tune, in perpetuity, Creation-Wide, without recourse, without prejudice .

Further, I, Sean Alan Welenc, for the aforementioned causes, do hereby RESCIND, REVOKE, CANCEL, VOID and ANNUL
my signature(s) and/or autograph(s) from any and all document(s), paper(s), agreement(s), contract(s), tangible
medium(s) and/or tangible item(s) of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, by and/or between Sean Alan Welenc and former THE UNITED STATES OF AMERICA and/or STATE
OF MASSACHUSETTS without dishonor, without limitation, ab initio, nunc pro tune, in perpetuity, without recourse,
without prejudice, Creation-Wide.

- In all instances ofthe use of the letter combinations "former THE UNITED STATES OF AMERICA" it shall mean the
following, to wit: United States of America aka/dba THE UNITED STATES OF AMERICA aka/dba UNITED STATES aka/dba
United States aka/dba UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and
their combinations, letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and
managerial forms and formats of any nature, shape, cause and kind, and any and all variations and combinations
thereof, any and all corporate, military, commercial, civil, political, socia l, ecclesiastical and other entities of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all creations and
liabilities by, of, through and from of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and
format, and any and all variations and combinations thereof, any and all capacities, characters, conditions, status,
standings, jurisdictions, venues and law forms of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, any and all agents, assigns, successors, principals, beneficiaries, employees,
officers, contractors, franchisees, licensees, members, et cetera, of any nature, shape, cause, kind, form and format, and
any and all variations and combinations thereof, any and all trusts, structures, hierarchies, systems, networks, regimes
and any and all other limits abd constructs of any nature, shape, cause, kind, form and format, and any and all variations
and combinations thereof, any and all of the aforementioned both known and unknown, any and all of the

Page 38 of 54
                                                                           Certified true, accurate and complete      3{A/
                   Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 39 of 53
aforementioned both perceived and unperceived, and any and all variations and combinations of the aforementioned,
without limitation, private for profit entities providing quasi-governmental and other goods and services purporting to
be lawful government, also referred to as defendant.

- In all instances of the use of the letter combinations "STATE OF MASSACHUSETTS it shall mean the following, to wit :
STATE OF MASSACHUSETTS aka/dba State of Massachusetts aka/dba Massachusetts aka/dba MASSACHUSETTS aka/dba
UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and their combinations,
letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and managerial forms and
formats of any nature, shape, cause and kind, and any and all variations and combinations thereof, any and all
corporate, military, commercial, civil, political, social, ecclesiastical and other entities of any nature, shape, cause, kind,
form and format, and any and all variations and combinations thereof, any and all creations and liabilities by, of, through
and from of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any
and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and format, and any and all
variations and combinations thereof, any and all capacities, characters, conditions, status, standings, jurisdictions,
venues and law forms of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, any and all agents, assigns, successors, principa ls, beneficiaries, employees, officers, contractors, franchisees,
licensees, members, et cetera, of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all trusts, structures, hierarchies, systems, networks, regimes and any and all other limits
and constructs of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof,
any and all of the aforementioned both known and unknown, any and all of the aforementioned both perceived and
unperceived, and any and all variations and combinations of the aforementioned, without limitation, private for profit
entities providing quasi-governmental and other goods and services purporting to be lawful government, also referred
to as defendant.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at anytime, by explicit
reservation .

Any omission is not a waive r thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by expli cit reservation.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing
is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and
ability, so help me Creator.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and Publish
that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated, made,
issued, certified, confirmed, ratified , verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-
issued, re-certified, re-confirmed, re-ratified , re-verified and re-noticed , absolutely and duly perfected, protected and
secured in their entirety for all of Creation to rely upon, w ithout limitation, in perpetuity, without recourse, without
prej udice, under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the
Laws of the Creator, under the Laws of Creation .

Page 39 of 54
                                                                          Certified true, accurate and complete     ,>t_P}
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 40 of 53


Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation .

On the eighth day of February in the Year of my Lord Jesus Christ two thousand nineteen .

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Inte rest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exe rcised, without limitation, without prejudice, without recourse .




Page 40 of 54
                                                                       Certified true, accurate and complete _ _ _ __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 41 of 53

                                    Bill of Accounting of a Trust(s) and/or Estate(s)




Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.

I, Sean Alan Welenc, am the Real-Party-in-Interest, Holder-in-Due-Course, Secured Party, Grantor, Bailor, Administrator,
Creditor, Custodian and Beneficiary to, and for, all alleged political and other power(s) administered by legitimate and
lawful governments constructed and effectuated by real-men Living Souls including, but not limited to, service and
goods providers in the nature of government, trusts, systems, networks, regimes, hierarchies, and any and all other
limits and constructs of any nature, kind and construction. I know ingly, willingly, intell igently, and intentionally cancel,
void and correct all presumptions and assumptions to the contrary.

I, Sean Alan Welenc, being of plenary, capacity, character, condition, status, standing and responsibility, Beneficiary in
fact, as a Real-man, Living Soul, under full liability and complete transparency, do by these Presents, effectuate and sue
out this Bill of Accounting of a Trust(s) and/or Estate(s) filed into Original Jurisdiction, Original Venue and Original Law
Form for an absolute accounting, audit, discharging, payment, settling, closing, dissolving, transferring, and/or
reconciling of any and all matters relating to, pertaining to, relevant to, and/or emanating from the following, to wit :

My cestui que vie trust(s) and/or estate(s), to which I am the Beneficiary and Administrator, and any and all other trusts
and constructs of any nature, shape, cause, kind, form and format, to which I am the Beneficiary and Administrator, and
any and all variations and combinations of all the aforementioned, without limitation, which are referenced by various
identifiers, abbreviations, numbers and their combinations, letters and their combinations, derivatives, idem sonans, res
identifier or any equivalent of the aforementioned and/or other legal, financial and managerial forms and formats of any
nature, shape, cause, kind, and any and all variations and combinations of the aforementioned, without limitation, and
are most often referred to as SEAN ALAN WELENC, and any and all derivatives thereof, and/or XXX-XX-XXXX, and any and
all derivatives thereof, BABY TYLER WELENC, and any and all derivatives thereof, and/or XXX-XX-XXXX and any and all
derivatives thereof, BABY LIAM WELENC, and any and all derivatives thereof, and/or XXX-XX-XXXX and any and all
derivatives thereof, and/or case #DEP2018123, and any and all derivatives thereof, and/or case #DEP2018234, and any
and all derivatives thereof, and/or case# #FR15D0040DR, and any and all derivatives thereof.

The aforementioned trust(s ), estate(s) and other assets may include, but are not limited to, all legal, lawful, commercial
and/or other debt or equity security(ies) in any form or format, credit and debit account(s) and balance(s), beneficial
interest both divided and und ivided, debentures, accounts, pledges, covenants, contracts, signatures, hypothecations,
property(ies) inclusive of all chattels, secured account(s), mirrored account(s), trade account(s) and/or the like and
equivalent, and any and all other legal, lawful, spiritual, equitable and other interest, title, ownership and/or share, as
Heir and Beneficiary, in all things and matters relating to, pertaining to, relevant to and/or emanating therefrom, and
any and all variations and combinations of all of the aforementioned, without limitation.

All real-men Living Souls and fictional entities, including but not limited to, purported government(s) of any nature,
shape, cause, kind, form and format, and/or parent holding, subsidiaries, franchises, associates, affiliates, agents,
assigns, successors, principals, or other partnerships of any nature, shape, cause, kind, form and format, and their
departments, and their offices, employees, contractors, licensees thereto, or an agent thereof, known and unknown,
Page 41 of 54                                                                                                         (' ~
                                                                          Certified true, accurate and complete_./_ _ __
                      Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 42 of 53
domestic and/or foreign, of any nature, shape, cause, kind form and format, and any and all variations and combinations
of all the aforementioned, without limitation, are mere trustees and/or fiduciaries when purporting to be in " public
service" or affiliated in any way, shape, form and format, at any time and any place, and/or as soon as an Oath or
Affirmation is taken and/or subscribed, and/or a single penny is taken for consideration and compensation the reof.

As my duly perfected and absolutely secured interest, title and share in my children and myself, whether actual,
constructive and/or implied, is at jeopardy, risk and being harmed, unlawfully being utilized in military, corporate,
commercial, ecclesiastical, social, political, civil and/or other scheme(s) to operate and ma intain a slavery system, for
private and limited benefit, of and by Real-man, living Souls and their created fictional entities, al l self- proclaiming to
be " looking out for my best interest" , but as a matter of fact, matter of truth and matter of law, by every action and
inaction, the same being detrimental and disadvantages to both my assets and myself; Irreparable harm and injury of
every nature, shape, cause, kind, form and format has, and is being, attempted and/or accomplished.

                                                         Remedy Relief

The Remedy and Relief required in this urgent, private matter, and hereby sought and demanded as a matter of right,
privilege and Law is an aud it, accounting, reconciliation, dissolving, transfer, discharging, payment, settlement, and/or
closure of the following, wit hout limitation to wit:

My aforementioned cestui que vie trust(s), estate(s), any and all other trusts and other types of limits and constructs of
any nature, shape, cause, kind, form and format, and any and all combinations and variations of all of the
aforementioned, aka SEAN ALAN WELENC and/or XXX-XX-XXXX aka UNKNOWN and any and all derivatives thereof, BABY
TYLER WELENC and/or XXX-XX-XXXX aka UNKNOWN and any and all derivatives thereof, BABY LIAM WELENC, and/or
XXX-XX-XXXX aka UNKNOWN and any and all derivatives thereof, and/or case #DEP2018123, and any and all derivatives
thereof, and/or case #DEP2018234, and any and all derivatives thereof, and/or case #FR15D0040DR, and any and all
derivatives thereof, aka various identifiers, abbreviations, numbers and their combinations, letters and their
combinations, idem sonans, res identifier and/or other legal, financial, and managerial forms and formats of any nature,
shape, cause, kind, and any and all variations and combinations and variations of all of the aforementioned, in any way
and cause related to, pertaining to, relevant to and/or emanating from myself and/or my share of Creation, as Heir and
Beneficiary, and any and all combinations and variations of all aforementioned, without limitation, any and all of which
may include, but are not lim ited to, any and all legal, lawful, commercial and other debt or equity security( ies) in any
form or format, credit and debit account(s) and balance(s), beneficial interest (divided and undivided), debenture(s),
account(s), pledge(s), covenant(s), contract(s), signature(s), hypothecation(s), property(ies) inclusive of all chattel(s),
secured account(s), mirrored account(s), trade account(s) and/or the like, any and all other controlling, insurable, lawful,
lega l, private, public, quasi-public, equitable, political, commercial, social, civil, corporate, international, universa l,
quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military, beneficial, adm iralty/maritime,
statutory, pecuniary, managerial, regulatory and/or any and all other interest, share, title, authority, jurisdiction, venue
and law form, as Heir and Beneficiary of the Creator, in all things and matters within the Creator's Creation, and any and
all variations and combinations thereof, without limitation, any and all open financial and/or other account(s )of any
nature, shape, cause, kind, form and format, and any and all combinations and variations thereof, any and all financial
and/or other instrument(s), document(s), tangible item(s) and/or tangible medium(s) of any natu re, shape, cause, kind,
form and format, and any and all variations and combinations thereof, any and all unfin ished transaction(s) of any
nature, shape, cause, kind, form and format, and any and all variations and comb inations thereof, any and all cla im(s),


Page
       42
            of
                 54
                                                                            Certified true, accurate and complete        svJ
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 43 of 53
title(s), share(s) and interest(s) including, but not limited to, registered , unregistered, recorded, unrecorded, legal,
lawful, equitable, Talmudic, Babylonian, political, private, public, quasi-public, military, corporate, social, international,
universal, quantum, spiritual, beneficial, pecuniary, managerial, regulatory, unknown and/or any other forum state
and/or any and all issues governed by admiralty/maritime jurisprudence and jurisdiction, caus ing fine, penalty and/or
forfeiture, all of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof,
any and all other assets of any nature, shape, cause, kind, form and format Creation -Wide, any and all other lien(s),
liability(ies), debt(s), et cetera of any natu re, shape, cause, kind, form and format, and any and all variations and
combinations thereof, aga inst and/or arising from Sean Alan Welenc's assets, share of Creation and/or Real-man, Living
Soul physical, spirit(s) and/or soul being(s) and representation(s) thereof, without limitation, and other identifiers,
abbreviations, derivatives, numbers and their combinations, letters and their combinations, idem sonans, res identifiers
and/or any equivalent ofthe foregoing, and/or any and all other legal, financial and manageria l forms and formats of
any nature, shape, cause and kind, and any and all variations and combinations of the aforementioned trusts, all other
lim its and any and all things and matters in any way, shape, cause, form and format relating to, pertaining to, relevant t o
and/or emanating from all of the foregoing and aforementioned, all of the aforementioned both known and unknown,
all of the aforementioned both perceived and unperceived , and any and all variations and combinations of all of the
aforementioned, without limitation;

An appointment of an independent and bonded trustee to oversee and effectuate, without hinder of delay, all of the
aforementioned, as well as the closing and dissolving of the cestui que vie trust (s), estate (s), and any and all othe r
trusts, limits and constructs, and the reverting and transfer of any and all assets thereof, without limitation, to t he care,
custody and control of the Lawful Holder-in-Due-Course, Real-Party-in- Interest, Secured Party, Grantor, Bailor,
Administrator, Creditor, Cu stodian, Beneficiary, Real-man, Living Soul, Sean Alan Welenc. The aforementioned are all
pre-approved, pre-paid and pre-authorized by Sean Alan Welenc, by and through , w ithout limitation, Treasury Direct
Deposit Account Number XXX-XX-XXXX;

Further, demanded and required is any order, judgment, decree and/or writ necessary to carry out the full intent of this
Bill, and all other equitable, lawful, legal, and other relief, remedy, audit, accounting, reconciliation, discharging,
payment, settlement, closure, dissolving, transfer and forgiveness, and the upholding of truth, absolute justice

Further, demanded and req ui red is the plenary removal , voiding, extinguishing, and/or cancelling of any actual, assumed
and/or presumed character(s), conditions(s), capacity(ies), nature(s), status, stand ing(s), and/or agreement(s),
contract(s), lien(s), liability(ies), claim(s), et cetera, that allow the unlawful enslavement of Baby Tyler Welenc and Baby
Liam Welenc m any nature, w ay, shape, cause, kind and form and/or the unlawful conversion(s), transfer(s) and/or
utilization(s) of any and all of his assets, Creation-Wide, without limitation;

Further, demanded and requ ired is any order, judgment, decree and/or writ necessary to release Baby Tyler Welenc's
and Baby Liam Welenc's physical bodies from warehousing and/or confinement of any nature, shape, cause, kind, form,
and format, without hinder or delay; and/or unlawful and/or illegal court-ordered mental and/or psychological
treatment(s) and/or unlawful and/or illegal court-appointed Guardian ad litem(s) .

I reserve the right to amend, enhance and/or delete from this document and tangible medium at anytime, by explicit
reservation.

Any omission is not a waiver t hereof.

Page 43 of 54
                                                                                                                      5J
                                                                         Certified true, accurate and complete _ _ _ __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 44 of 53
A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing
is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and
ability, so help me Creator.

I, Sean Alan Welenc, under full liability and complete transparency, do hereby knowingly, willingly, intelligently and
intentionally Affirm, Declare, Proclaim and Publish that this document and tangible medium is hereby absolutely and
duly affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified, verified, executed, noticed, re-
affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-
noticed, absolutely and duly perfected, protected and secured in their entirety for all of Creation to rely upon, without
limitation, in perpetuity, without recourse, without prejudice, under the penalties of false witness, to the best of my
knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February in the Year of my Lord Jesus Christ two thousand nineteen.

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exercised, without limitation, without prejudice, without recourse.




Page 44 of 54
                                                                         Certified true, accurate and complete     J'(A/
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 45 of 53

                                                       Quo Warranto

I, Sean Alan Welenc, am the Real-Party-in-Interest, Holder-in-Due-Course, Secured Party, Grantor, Bailor, Administrator,
Creditor, Custodian and Beneficiary to, and for, all alleged political and other power(s) administered by legitimate and
lawful governments constructed and effectuated by real-men Living Souls including, but not limited to, service and
goods providers in the nature of government, trusts, systems, networks, regimes, hierarchies, and any and all other
limits of any nature, kind and construction. I knowingly, willingly, intelligently, and intentionally cancel and correct all
presumptions and assumptions to the contrary.

By these Presents, I, Sean Alan Welenc, being of plenary capacity, character, condition, status, standing and
responsibility, under full liability and complete transparency, pursuant to the Original Contracts aka the Declaration of
Independence c1776 and the Constitution for the United States of America c1819, do sue out and demand this Quo
Warranto be implemented and effectuated without further hinder or delay.

I, Sean Alan Welenc, a Real-man, Living Soul, realized and domiciled on, and in, Creation, has the plenary right, privilege
and prerogative to require and have every real-man purporting authorities, powers and/or prerogatives of any nature,
shape, cause, kind, form and format, to absolutely comply with the Original Contracts allegedly describing and
authorizing the same, as the Original Contracts, and the intent thereof, are being violated and causing immediate and
long-lasting irreparable harm and injury to myself and mine.

I deny that there is explicit Original Contracts authority for the altering, repealing and/or ignoring the written words and
letter combinations, and the common -sense intent thereof, allegedly ordained by the Real-man Living Souls in this
perception and/or reality on, and in, Creation .

I deny that there is explicit Original Contracts authority to alter and/or repeal the law form, venues and jurisdictions
allegedly approved, ratified and authorized by 1819 as the Supreme Law of the Land.

I deny that there is explicit Original Contracts authority to delegate the limited delegated authorities and procedures,
nor to claim the protection of the Original Contracts as defenses thereto, when committing ultra vi res acts.

I deny that there is explicit Original Contracts authority to attempt to, or in fact to, ignore, override and/or violate my
God-given rights, privileges, freedoms, immunities and/or other properties at all times and all places, so claimed,
reserved, accepted, acknowledged and exercised by myself, by and through my Will and Words.

I deny that there is Original Contracts authority to utilize, and operate under, emergency and/or other extra-ordinary
powers and procedures of any nature, shape, cause, kind, form and format at any place and at any time .

I deny that there is Original Contracts authority to change and/or alter the meaning and intent of the letter
combinations contained therein.

I deny that there is explicit Original Contracts authority to change and/or alter guaranteed jurisdiction(s), venues(s), law
form(s), authority(ies), power(s), procedure(s) .

I deny that there is explicit Original Contracts authority to enact, effectuate and utilize military, commercial, corporate,
ecclesiastical and other powers, authorities and/or procedures against Real-man, Living Soul.




Page 45 of 54
                                                                          Certified true, accurate and complete    5v,/
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 46 of 53
I deny that there is explicit Original Contracts authority to create and maintain trust(s), estate(s), and/or other limits and
constructs of any nature, shape, cause, kind, form and format that in any way, shape and/or form affect and effect the
Real-man, Living Soul, without the explicit consent or knowledge thereof.

I deny that there is unwarranted and/or other unwarranted physical unrest and violence which "may" permit the
effectuating and utilization of war, emergency and/or other extra-ordinary powers, authorities and/or procedures.

I deny that the Original Contracts in any way confine, restrain, alter and/or define any and all things granted to the
Real-man, Living Soul.

The ultra vi res acts include, but are not limited to, the following to wit:

Operating and conducting business under corporate, commercial, military, political, ecclesiastical and other capacities,
characters, conditions, status, standings, jurisdictions, venues and/or law forms.

Altering and/or changing jurisdiction(s), venue(s), authority(ies), procedure(s), law form(s).

Operating and/or conducting business under emergency and other purported power(s), authority(ies), and/or
procedure(s) .

Breach of Article VI of the Constitution for the United States of America c1819 for not supporting the "Supreme Law of
the Land" and further by violating their respective Oath(s) and/or Affirmation(s) in all regards to mine and myself.

Breach of Article I Section 3 of the Constitution of West Virginia by trying to, or actually completing, the overthrow
and/or conquest of the Original Contracts, and the altering, suspension and/or ignoring thereof.

Misapplication of Original Contracts non-compliant and inapplicable "case law" to which I have/had no standing thereto,
and was not a party to at any time.

Non-production of first-hand fact evidence of Original Contracts compliant jurisdiction, venue and law form.

Non-production of first-hand fact evidence of my knowing, willing, intelligent and intentional act(s) of putting myself
upon the defendants at any place and at any time without limitation.

Because of the foregoing, without limitation, any charters aka Original Contracts are null and void for ultra vi res acts,
which are defined hereafter, to wit:

Acts beyond an official's statutory authority, of course being Original Contracts compliant;

Acts taken pursuant to constitutionally void powers; and

Acts exercised in a constitutionally void manner;

The ultra vi res act(s) render the forfeiture, by an operation of law, of the Original Contracts, thereby revoking and
extinguishing, in their entirety without limitation, any and all powers, authorities, prerogatives, procedures, jurisdictions,
venues, law form, et cetera, enacted, effectuated, enforced and utilized to the detriment, equitable and otherwise, of a
Real-man, Living Soul, Sean Alan Welenc.


Page 46 of 54
                                                                           Certified true, accurate and complete_}!
                                                                                                                 __~- -
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 47 of 53
The ultra vires act(s), by an operation of law, render the defendants unable to enact, effectuate, enforce, utilize and
maintain any capacity(ies), character(s), condition(s), status, standing(s), jurisdiction(s), venue(s), law form(s) ,
authority(ies), procedure(s), prerogative(s), et cetera, which " may" have authorized proceeding and interfering against
mine and myself at any place and at any time .

                                                      Remedy/ Relief

I, Sean Alan Welenc, am seeking and demanding each and every real-man receiving compensation of any nature, shape,
cause, kind, form and format from, and/or having taken and subscribed any Oath(s), Affirmation(s) and/or signed any
other contract (s) and/or agreements with the defendant(s) at any time and at any place, prove by first-hand fact
evidence their Original Contracts Authorities, Procedures and others including, but not limited to, the following, to wit :

alter, change, repeal, ignore and/or violate the Original Contracts.

violate their respective Original Contracts complaint authority(ies), office(s), title(s) and other claims to, and possession
of, any and all authorities, prerogatives and/or procedures and the equivalent thereof.

sustain that each and every action and inaction is absolutely Original Contracts compliant.

sustain that their respective employment, and the terms thereof, are absolutely Original Contracts compliant.

Absent first-hand fact evidence proof of the aforementioned, I seek and demand any order, writ, judgment and/or other
necessary action and/or necessary tangible medium to enact and effectuate any and all actions and procedures to give
plenary equitable and other relief and/or remedy I am entitled to as matters of right, privilege, freedom, immunity, fact,
truth and the Creator's Law.

Further, sought and demanded is any order, writ, judgment, decree and/or tangible medium declaring the vacating of
the office and/or position of those real-men unable and/or unwilling to prove and sustain that their each and every
action and inaction is Original Contracts compliant.

Furthermore, sought and demanded is any order, writ, judgment, decree and/or tangible medium declaring the vacating
of the office and/or position of these real-men unable and/or unwilling to prove and sustain that their employment, and
the terms thereof, are Original Contracts compliant.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by explicit
reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.




                                                                                                                  JW
Page 47 of 54
                                                                         Certified true, accurate and complete
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 48 of 53
I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing
is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and
ability, so help me Creator.

I, Sean Alan Welenc, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and Publish
that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated, made,
issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-
issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and
secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse, without
prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the
Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the eighth day of February in the Year of my Lord Jesus Christ two thousand nineteen.

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exercised, without limitation, without prejudice, without recourse .




Sr/-tJle    cJ+ /VI   11,   ss tlf! /2c1s~ ffl , ~u r7 ltj     tJ f   feo r7 ~/, ~J
on    +/)}s       g;-h        dfMf    tJ+   k:l)(Utlrr;/ o2019/ Opf)_~ared                       iu-4r:e       /YU.I

Sean It.            We l-er1c_1 +hrull_J A 2u1~/le..e_                          J+' IY714-AI....
                                                                  cf~~~
                                                                           ~        LOUISE M. HAMEL
                                                                                      Notary Public
                                                                         @      Commonwealth of Massachusefb
                                                                                    My Commfsaion lxpires
                                                                                     September 27, 2024




Page 48 of 54
                                                                                                                    Jv/
                                                                         Certified true, accurate and complete _ _ __
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 49 of 53
                                                  Notice and Cognizance Required

Universal Declaration of Human Rights
International Covenant on Civil and Political Rights
Leiber Code
Cestui Que Vie Act of 1666 and all amendments thereto
Constitution for the United St ates of America c1819
Declaration of Independence c1776
Treaty of Paris 1783
Federal Reserve Act of 1913 and all amendments thereto
Trading w ith the Enemy Act of 1917
Emergency Banking Relief Act of 1933
Senate Report 93 -594
Clearfield Doctrine
21 USC 321(g)
Doctrine of Clean Hands
Executive Orders 6073, 6102, 6111 and 6260
Laws of Virginia published on March 12, 1819
Public Statute Laws of the State of Connecticut 1821
5 USC 903
22 USC 286 et seq .
PUBLIC LAW 94-564
CRS 24-36-104
CRS 24-60-1301(h)
Montevideo Treaty of 1933
26 IRC 165(g)(l)
CRS 39-22-103.5
50 USC
CONGRESSMAN TRAFFICANT Speech CONGRESSIONAL RECORD vol.33 pg 1303
22 USC 611c {l)(iv), 612, 613
RABINOWITZ V KENNEDY 376 U.S. 605, 11 L. Ed . 2d 940
THE BANK OF THE UN ITED STATES v PLANTERS BANK OF GEORGIA, 6 L. Ed . (9 Wheat) 244
U.S. V BURR, 309 U.S. 242
CRS 11-60-103
21 USC 5323
18 USC 219, 951
                            nd
Amer ican Jurisprudence 2 Edition, sections 71 and 82
The Public Papers and Addresses of FRANKLIN ROOSEVELT, Vol. II, pgs. 18-24
HOME BUILDING & LOAN ASSOCIATION V BLAISDELL 290 U.S. 398
An Act concern ing the Rights of American Citizens in foreign States
TREASURY DELEGATION ORDER no. 91
DEPARTMENT OF THE ARMY field manual 1969, FM 41-10, pgs . 1-4, sec. 1-7(b), 1-10(7)(c)(l)
22 USC 284, 286, 287
Ex parte MILLIGAN 71 U.S. 2
31 USC 6700 et seq .
CONGRESSIONAL RECORD May 23, 1933, pgs. 4055-4058
ATKINS et al V US, 556 F 2d 1028, pgs. 1072 and 1074
5 USC 5305 and 5335
4 USC 104-113
SPRINGFIELD V KENNY 104 N.E. 2d 65
WHEELING STEEL CORP V FOX U.S. 193, 80 L. Ed . 1143, 56 S. Ct. 773
PUBLIC LAW 89-719
CRS 5-1-106

Page 49 of 54
                                                                             Certified true, accurate and complete   if   w
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 50 of 53
Handbook of the National Conference of Commissioners on Un iform State Laws 1966 Edition, pgs. 152-53
PRESIDENTIAL PROCLOMATION 3972
8 USC 1481
22 USC 611-13
50 USC 781
Research Technical Manual TM -SW7905 .l, pgs. 3,7
PUBLIC LAW 97-280
REORGANIZATION PLAN no. 26
CONGRESSIONAL RECORD, SENATE December 13, 1967, MR. THURMOND
DEPARTMENT OF THE ARMY 1985 Edition FM41-10
26 USC 7701(a)(l)
TREASURY DELEGATION ORDER 150-10
22 USC 611 (c)(iii)
TREASURY DELEGATION ORDER no. 91
22 USC 219
22 USC 951
DEPARTMENT OF THE ARMY Pamphlet 27100-70, Military Law Review vol. 70
PUBLIC LAW 95-147
PUBLIC LAW 101-167
18 USC 219, 951
CINEMA 5 V CINERAMA 528 F2d 1384
EASLY V BROOKLINE TRUST 256 SW 2d 983
US V WOODLY 726 F2d 1328, 751 F2d 1008
COHEN V VIRGINIA 6 wheat 264
US V THROCKMORTON 98 US 61
26 IRC 6103(k)(S)
INTERNAL REVENUE MANUAL section 1132.61, 1100-40 .1 through 1100-40.2 1992 Edition
FEDERALIST PAPER# 78
CONGRESSIONAL RECORD October 17, 2001, pgs . H1720-H1725
PRESIDENTIAL PROCLOMATION April 15, 1861
INTERNATIONAL ORGANIZATION IMMUNITIES ACT
5 USC 331-333
22 CFR Foreign Relations 92 .12-92.31
8 USC 1481
NATIONAL EMERGENCIES ACT
INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT
18 USC 1918
CONGRESSIONAL RECORD June 13, 1967, pgs . 15641-15646
15 USC 1-2
PAPAL BULL UNUM SANCTUM c1302
CRUDEN V NEALE 2 N.C. 338, 2 S.E. 70
CITY OF DALLAS V MITCHELL 245 S.W . 944
march 3, 1901 56th congress session 2 31 stat 1189, chapter 56 in sec 1617 at 31 stat 1432

All of the aforementioned are hereby restated in their entirety, and incorporated herein, as if set forth in full as an integral part of
these instant matters and Creation-Wide Record .




Page SO of 54
                                                                                Certified true, accurate and complete        _5_vJ
                                                                                                                                __
                 Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 51 of 53
                                                         Reservation

Notice to agent is Notice to principal, Notice to principal is Notice to agent;

Any and all documents, papers, writings, digital data, tangible mediums and tangible items made and executed by Sean
Alan Welenc are hereby restated in their entirety, and incorporated herein, as if set forth in full as an integral part of
these matters and Creation Wide Public Record for all of Creation to rely upon;

Any and all documents, papers, writings, digital data, tangible mediums and tangible items filed and/or submitted into
case #DEP2018123 and case #DEP2018234, and case #FR15D0040DR are hereby restated in their entirety, and
incorporated herein, as if set forth in full as an integral part of these matters and Creation-Wide Public record for all of
Creation to rely upon;

Any and all digital data discs and/or other tangible mediums and items, whether filed now or in the future, are hereby
restated in their entirety, and incorporated herein, as if set forth in full as an integral part of these matters and Creation -
Wide Public Record for all of Creation to rely upon;

Mandatory Notice and Cognizance is hereby restated in its entirety, and incorporated herein, as if set forth in full as an
integral part of these matters and Creation-Wide Public Record for all Creation to rely upon;

Notice and Declaration of Acceptance, Acknowledgement, Claim and Continuance is hereby restated in its entirety, and
incorporated herein, as set forth in full as an integral part of these matters and Creation-Wide Public Record for all of
Creation to rely upon;

Declaration, Notice and Will and Word of Truth, Facts and Negative Averment is hereby restated in its entirety, and
incorporated herein, as set forth in full as an integral part of these matters and Creation-Wide Public Record for all of
Creation to rely upon;

Will and Word of the Creator also known as Holy Bible, and any and all versions and/or translations thereof, are hereby
restated in their entirety, and incorporated herein, as set forth in full as an integral part of these matters and Creation -
Wide Public Record for all of Creation to rely upon;

Authorities, enclosed herein, are hereby restated in its entirety, and incorporated herein, as set forth in full as an
integral part of these matters and Creation-Wide Public Record for all of Creation to rely upon;

I, Sean Alan Welenc, do hereby give present, past and future notice of corrections of any manual and/or automated
filing systems and procedures which alter, or attempt to alter, unlawfully or not, my real-man Living Soul Heir and
Beneficiary capacities, conditions, characters, status, standings and/or my Lawful Jurisdiction, Venue and Law Form,
without limitation, ab initio, nunc pro tune, in perpetuity, without recourse, without prejudice;

I, Sean Alan Welenc, do hereby give present, past and future notifications of corrections of any manual and/or
automated filing systems and procedures which alter, or attempt to alter, unlawfully or not, the defendants and/or their
status, standings, capacities, characters, conditions in any way, shape, form and/or facet, without limitation, ab initio,
nunc pro tune, in perpetuity, without recourse;



- In all instances of the use of the letter combinations "former THE UNITED STATES OF AMERICA" it shall mean the
following, to wit: United States of America aka/dba THE UNITED STATES OF AMERICA aka/dba UNITED STATES aka/dba

Page 51 of 54
                                                                         Certified true, accurate and complete
                Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 52 of 53
United States aka/dba UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and
their combinations, letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and
managerial forms and formats of any nature, shape, cause and kind, and any and all variations and combinations
thereof, any and all corporate, military, commercial, civil, political, social, ecclesiastical and other entities of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all creations and
liabilities by, of, through and from of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and
format, and any and all variations and combinations thereof, any and all capacities, characters, conditions, status,
standings, jurisdictions, venues and law forms of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, any and all agents, assigns, successors, principals, beneficiaries, employees,
officers, contractors, franchisees, licensees, members of any nature, shape, cause, kind, form and format, and any and
all variations and combinations thereof, any and all trusts, structures, hierarchies, systems, networks, regimes and any
and all other limits and constructs of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all of the aforementioned both known and unknown, any and all of the aforementioned
both perceived and unperceived, and any and all variations and combinations of the aforementioned, without limitation,
private for profit entities providing quasi-governmental and other goods and services purporting to be lawful
government, also referred to as defendant.



- In all instances of the use of the letter combinations "STATE OF MASSACHUSETTS it shall mean the following, to wit:
State of Massachusetts aka/dba STATE OF MASSACHUSETTS aka/dba Massachusetts aka/dba MASSACHUSETTS aka/dba
UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and their combinations,
letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and managerial forms and
formats of any nature, shape, cause and kind, and any and all variations and combinations thereof, any and all
corporate, military, commercial, civil, political, social, ecclesiastical and other entities of any nature, shape, cause, kind,
form and format, and any and all variations and combinations thereof, any and all creations and liabilities by, of, through
and from of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any
and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and format, and any and all
variations and combinations thereof, any and all capacities, characters, conditions, status, standings, jurisdictions,
venues and law forms of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, any and all agents, assigns, successors, principals, beneficiaries, employees, officers, contractors, franchisees,
licensees, members of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, any and all trusts, structures, hierarchies, systems, networks, regimes and any and all other limits and
constructs of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any
and all of the aforementioned both known and unknown, any and all of the aforementioned both perceived and
unperceived, and any and all variations and combinations of the aforementioned, without limitation, private for profit
entities providing quasi-governmental and other goods and services purporting to be lawful government, also referred
to as defendant.


Any omission of any possible issue, matter, right, defense, process and/or procedure, or any other term of art
describing, demonstrating and/or utilized to mean the same, is explicitly reserved .


Page 52 of 54
                                                                          Certified true, accurate and complete )        l..}
                  Case 3:19-mc-93007-MGM Document 1 Filed 02/08/19 Page 53 of 53
Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

Sean Alan Welenc is not a guarantor, acceptor, accommodating party, debtor, surety or any other term of art describing,
demonstrating and/or util ized to mean the same, to and/or for anything Creation -Wide, by the explicit notice .

I reserve the right to amend, enhance and/or delete from this document and writing at any time and any place the need
arises, by explicit reservation.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, will full finality, by explicit reservation .



I, Sean Alan Welenc do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing is
true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge and ability,
so help me Creator.




I, Sean Alan Welenc, under full liability and complete transparency, do hereby knowingly, willingly, intelligently and
intentionally Affirm, Declare, Proclaim and Publish that this set of documents and tangible mediums are hereby
absolutely and duly affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified, verified,
executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-
verified and re-noticed, absolutely and duly perfected, protected and secured in their entirety for all of Creation to rely
upon, without limitation, in perpetuity, without recourse, without prejudice, under the penalties of false witness, to the
best of my knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws of Creation .

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation .

On the Eighth day of February, in the Year of my Lord Jesus Christ two thousand nineteen.

Real-man, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor, Bailor, Administrator,
Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby claimed, reserved and
exercised, without limitation, without prejudice, without recourse .




Page 53 of 54
                                                                        Certified true, accurate and completj l , A . /
